 

1 IN THE CRIMINAL COURT FOR SUMNER COUNTY, TENNESSEE

2 AT GALLATIN

4 STATE OF TENNESSEE

NO. CR875-2017
CR133-2020
CR548-2017

vs.

Neer ee ee ee ee ee

7 ANDY LAMAR ALLMAN

10
11 TRANSCRIPT OF PROCEEDINGS
12 April 3, 2020

13 VOLUME II OF II

14 |
15
96 EEE EEE
17
18 THE HONORABLE DEE DAVID GAY PRESIDING
19
20
21
22
23 LORI C. BICE, LCR
Criminal Justice Center
24 117 W. Smith Street

Gallatin, Tennessee 37066
25 (615) 414-8993

 

 

 

Case 3l2rict-O0RiG?;, DEBuUMent 11-2 Filed 04/21/21 Page 1 of 134 PagelD #: 832

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

APPEARANCE 8:

FOR THE STATE:

Thomas Boone Dean

Assistant District Attorney General
Office of the District Attorney General
113 West Main Street, Third Floor
Gallatin, Tennessee 37066

Katherine Brown Walker

Assistant District Attorney General
Office of the District Attorney General
113 West Main Street, Third Floor

 

Gallatin, Tennessee 37066

FOR THE DEFENDANT:

Gary D. Copas

Attorney at Law

P.O. Box 190137

Nashville, Tennessee 37219

WITNESSES

RUSSELL WILLIS
Direct Examination by General Dean
Cross-Examination by Mr. Copas
Redirect Examination by General Dean
Recross-Examination by Mr. Copas

NANCY CORLEY
Direct Examination by Mr. Copas
Cross-Examination by General Dean

JIM EDWARDS
Direct Examination by Mr. Copas
Cross-Examination by General Dean

32
58
85
86

94
98

104
107

 

Case 3:21:.6700264 cMocoment 11-2 Filed 04/21/21 Page 2 of 134 PagelD #: 833

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

I NDE X

WITNESSES

MARIO HERRERA (via telephone)
Direct Examination by General Dean
Cross-Examination by Mr. Copas
Redirect Examination by General Dean
Recross-Examination by Mr. Copas

MARK SMITH (via telephone)
Direct Examination by General Dean
Cross-Examination by Mr. Copas

RIELLY GRAY
Direct Examination by General Dean
Cross-Examination by Mr. Copas

RULING

PAGE

118
129
149
151

167
189

230

 

Case 3:@dréeveQOBGde ,DasRiment 11-2 Filed 04/21/21 Page 3 of 134 PagelD #: 834

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

10

11

12

13

14

EXHIBITS

Description
Transcript
Order of Enforcement
Amended Order of Enforcement
Affidavit
Letters
Chancery Court transaction list

Agreed Final Order from Chancery
Court

CPA report

Money Flow Chart from estate of
Brenda Sue Ingram

Money Flow Chart from estate of
Jane Ellen Denney

Copy of check/deposit

Copy of text messages
Dismissal order

Secretary of State information

on Human Resource/Labor
Consuitants, LLC

Page
26

36
86
93
93
164

165

167

175

175

189
205
207

207

 

Case 3:21 s¢y-Q028/,-Daggnent 11-2 Filed 04/21/21 Page 4 of 134 PagelD # 835

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

(The following proceedings came on to
be heard on Friday, April 3, 2020, beginning at
approximately 10:10 A.M., before the Honorable Dee
David Gay, Judge, to wit:)

THE COURT: Thank you, everybody. Be
seated, please. Let's get Mr. Allman out and we'll
be ready to go, and then we can make this telephone
call.

And while we're waiting, I need to get
something off my desk and I'11 be right back.

Okay. Before we use the telephone
here, I've been advised to tell Mr. Allman and
Mr. Copas, Mr. Allman, when you meet with Mr. Copas,
you're supposed to wear a mask, and if that is not
done and if that will not be done, we will not let
you do that. Do you understand, Mr. Copas?

MR. COPAS: Yes, Your Honor.

THE COURT: We're following these
procedures from the jail. We went outside the box
and did something to accommodate you. I'm not going
to have this anymore.

MR. COPAS: I understand, Your Honor.

THE COURT: General, whenever you're
ready.

GENERAL DEAN: Yes, sir. We can call

 

Case 3:2dr¢tveoOB6¢ée , Dicttument 11-2 Filed 04/21/21 Page 5 of 134 PagelD #: SAGs

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Mr. Herrera. Based on my conversation with him
yesterday, he should be available on his cell phone.

THE COURT: Okay.

GENERAL DEAN: Do you still have that
number?

Mr. Copas, we called him yesterday to
make sure it worked, and it worked but I had to get
pretty close to the mic and speak up. So just be
aware. He had --

THE COURT: General, how do you spell
his name?

GENERAL DEAN: Judge, I have it as
Mario, M-a-r-i-o, Herrera, H-e-r-r-e-r-a.

Does that sound right?

The TBI agent is shaking her head,

THE COURT: And where does he live?
In Florida?

GENERAL DEAN: He lives in Florida,
yes, sir.

THE COURT: Okay.

(Phone call is made to Mr. Herrera.)

MR. HERRERA: Hello.

GENERAL DEAN: Hello, Mr. Herrera.

MR. HERRERA: Yes, sir.

 

Case 3:2ilp¢y-@0287ceDagtynent 11-2 Filed 04/21/21 Page 6 of 134 PagelD #: 837

116

 
 

1 GENERAL DEAN: Is this Mario Herrera?
2 MR. HERRERA: Hello?

3 GENERAL DEAN: Hello. Is this Mario

4 Herrera?

5 MR. HERRERA: Yes, sir.

6 GENERAL DEAN: Is this the same

7 Mr. Herrera who has spoken to law enforcement about

8 Andy Allman?

9 MR. HERRERA: Yes, sir.
10 GENERAL DEAN: A111 right.
11 Mr. Herrera, I think we're going to swear you in if

12 you will hold on just a second.

13 MR. HERRERA: Yes, sir.

14 THE COURT: Mr. Herrera, can you hear
15 me? I'm Judge Gay.

16 MR. HERRERA: Yes, sir.

17 THE COURT: Would you please raise

18 your right hand?

19 (Mr. Herrera is sworn by the Court.)
20 THE COURT: General, you may proceed,
21 //l
22 iT
23 //T
24 ITT
25 //f

 

 

 

 

Case 3:2drev@0BGde ,DotRIment 11-2 Filed 04/21/21 Page 7 of 134 PagelD #: 888,
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

MARIO HERRERA,

after having first been duly sworn, was examined and
testified as follows:

DIRECT EXAMINATION
BY GENERAL DEAN:
Q. Mr. Herrera, I want to make sure initially
that you understand our situation. We are ina
courtroom right now in an active hearing. You are
under oath. So I know from your perspective,
you're, you know, who knows where talking on a cell
phone, but this is part of a formal proceeding under
oath. So act accordingly. No cursing. Not that I
expect that from you, but we have a judge; we have
Mr. Allman and his attorney in the room. So be very
accurate and clear in your answers. If you don't
understand any question from either of us, feel free
to ask for us to clarify that, okay?
A. Yes, sir.
Q. Okay. Where do you live right now,
Mr. Herrera, what state?
A. Florida.
Q. Was there a time that you lived in Sumner
County, Tennessee?
A. Yes, sir. I lived there all the way to

2016.

 

Case 3:2(g¢y-@0287ceDQagnent 11-2 Filed 04/21/21 Page 8 of 134 PagelD #: 839

118

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Q. Mr. Herrera, when you were -- due to your

tte
connections in Sumner County, did you ever have a
ee eee ee

need to hire an attorney to help. you with something?

 

A. ‘Yes, sir, my divorce,

 

 

Q. "A divorce. And what attorney | did you~
A. . Andy Allman. Andy Allman.
Q. Can you tell me how you ended up getting

connected with Mr. Allman?
A. I went to work -- I went to church --

THE COURT: Hold on just a second.

THE WITNESS: -- with his grandma, his
mother, and his father.

GENERAL DEAN: Hold on just a second,
Mr. Herrera. We have a technical difficulty. I'11
get you to repeat that in just a minute, but hold
on, please.

THE COURT: Okay. The question was
how did you come around to hire Andy Allman. If you
could ask him that.

BY GENERAL DEAN:

Q. $0 once again, I'm sorry for the technical
issues, Mr. Herrera, We're trying to work through
this. This is not normal for us.

How is it that you got connected with Andy

 

Case 3lar-c\e0dbieé , DOBuUMent 11-2 Filed 04/21/21 Page 9 of 134 PagelD #: 49

 

 
10

11

12

13

14

15

16

17

18

19

20

21

25

 

 

Allman as an attorney?

A. Through his mother.
Q. How so? How did you know her?
A. We went to church together, and Andy

Allman's grandma and his father.

Q. So based on that connection did you have
conversations with Mr. Allman and did he end up
representing you?

A. Yes.

Q. So initially what did he represent you --

 

what did he work on? What project legally did y'all

have to deal with?

I nent

A. He started representing me on my divorce

paren tee

 

 

 

 

case. That's the first one...

Q. Okay. And did that --

A
Q. Go ahead.
A

After my divorce -- after my divorce he
TO ”

represented me, and there was a -- I was in court
ae ae
the same time as him for my child support and he
a
helped me out with that, and then when my divorce

i

 

 

. penne ey anne A A A AA OA AL i et ne

was final in 2013, that's how he helped me out.
. Tiel TN Aye eee

 

After that I -- she helped me out with an

 

 

issue with Brenda not giving me all omy- tools: after

my divorce.

 

Case 3:21,-6¥;0026y7; .Dogwment 11-2 Filed 04/21/21 Page 10 of 134 PagelD # 841

120

 
 

1 Q. All right. So -- go ahead.

2 A. Mr. Allman, he -- what happened was I went
3 to court without a lawyer against my wife for

4 $100,000 worth of tools. I went to court and I won
5 the case. After that -- after that Brenda Herrera
6 got a lawyer. So that's how Andy Allman got

7 involved, because I called him up and asked him if
8 he could help me out with the case.

9 Q. And on the issue of the divorce and the _

eT
10 property dispute about the tools, he represented

 

11 you, and did you get satisfactory results from that?

12 | acc Ve! ST “Because Andy didn't want to fight the

 

13 case. So I agreed to give her half of the $120,000
14 that -- that came from a house that me and Brenda
15 Herrera owned together, $120,000, and that money

16 went to the court system.

17 | Q. All right.
18 A. So after that --
19 | Q. All right. Let me get this straight. So

2
20 we talked about property being a dispute over tools,

nt I I A A A AA ret

—

 

21 but there was a house involved then?
22 A. Yes, that was the divorce.
23 Q. All right. And did you guys reach an

24 agreement on the house between the two attorneys?

25 A. The house got sold.

 

 

 

Case 3:2dr¢vQ0BGde ,DotRiment 11-2 Filed 04/21/21 Page 11 of 134 PagelD #: Poe

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Q. Okay.

A. And the courthouse got the money.

Q. All right. And you said that was about a
$120,000 home?

A. Yes, sir. And she got $60,000, and I was
supposed to get $60,000.

Q. When would this have been, what general
time frame, that the house would have been sold and

the money distributed? When was it planned to

happen?
A. My divorce was done in 2013. My dispute
with Brenda was in 2014. That's when we -- I

decided to give her $60,000, that I agreed to give
her 60,000 and I got 60,000. And then Mr. Allman,
all this time he was just telling me a lot of lies
about me getting the money, getting the money,
getting the money, that I'm working on it, I'm
working on it, and finally he just told me that it
would be better for me to wait until my daughter
turned 18 years old.

Q. To wait until your daughter turned 18.
When was that supposed to happen?

A. In 2019.

Q. Okay. So when 2019 came and your daughter

turned 18, did you continue to talk with Mr. Allman?

 

Case 3:21-¢yvs00267; .pogument 11-2 Filed 04/21/21 Page 12 of 134 PagelD #: 843

122

 
 

1 A. I called him August the 3rd -- around the
2 15th I called him because my daughter graduated May
3 2019. She turned 18 August the 3rd.

4 Q. You were the third? I don't understand.

5 COURT REPORTER: August the 3rd.

6 BY GENERAL DEAN:

7 Q. Oh, August the 3rd?

8 A. That's when my daughter turned 18. So I

9 called him about two weeks jJater.

10 Q. Okay. So what did he --

11 A And --

12 Q. What did he tell you?

13 A I called him about two weeks later and I

14 asked him, I said, brother, it's time for you to
15 help me get the money out. And he said, absolutely.

16 I'11 get to work on it.

17 And from that point all the way through
18 January he was just giving me a lot of -- a jot of
19 the runaround. I'm working on it; I'm going to the

20 court to get paperwork and all this, but I knew

21 something was wrong, and I started investigating it
22 myself.

23 And so I called the child support office.
24 All this time I'd been trying to get in contact with

25 somebody up there and nobody would give me a

 

 

 

Case 3:24-Gv0026¢, Dogement 11-2 Filed 04/21/21 Page 13 of 134 PagelD #: 844
123

 
 

1 straight answer. So the child support told me,

2 Mario, you are clear on your child support. You

3 don't owe any arrearage or nothing. Two weeks later
4 I was supposed to get the child support stop

5 payment, but instead of getting that, I got a bill

6 for $22,000.

7 Q. Now, this is from the child support people?
8 A. From the child support people.

9 Q. Gotcha.

10 A. All this -- so I called Andy and I told him

11 that, and he said, no, don't worry about it; I'11

12 fix it; I will work it out. And I said, okay, not a
13 problem.

14 Q. When you got this information about child
15 support saying you owed money and you contacted

16 Mr. Allman for advice, did he say, wait a minute,

17 Mr. Herrera; I can't talk to you; I'm no longer a

18 license attorney? Did he say anything like that?

19 A. Not at all.

20 MR. COPAS: Judge, I object to the

21 leading question from the State --

22 THE WITNESS: Not at all. He did

23 never mention that he could not talk to anybody. He
24 acted like he was my lawyer.

25 THE COURT: I'tl overrule that.

 

 

 

Case 3:21-¢v0026/, Doquinent 11-2 Filed 04/21/21 Page 14 of 134 PagelD #: oy
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

There's really not another way to do it.
Go ahead.
BY GENERAL DEAN:
Q. Mr. Herrera, did you say you had these

continuing conversations with Mr. Allman --

A. I did.

Q. -- through that year, 2019, and did you say
into 2020?

A. I did, yes, sir. I have text messages from

him and every time I text messaged he would call me
too.
Q. All right. Now, during this time did he

ever say that he was claiming all that money as a

fee?
A. Repeat that question, please.
Q. Sure. During this time before the end of

the story that we haven't gotten to yet, up to you
finding out from child support that they said you
owed 22,000, did Mr. Allman ever say to you, hey,

Mario, that money is gone; that was my fee?

A. No, sir. And he was telling me that he was
working on it like there was nothing wrong. He was
just -- he would tell me, I will go next week to the

court and just like that. He kept telling me that.

Q. So, Mr. Herrera, you received this notice

 

Case 3:24rgv026ée .Dogrment 11-2 Filed 04/21/21 Page 15 of 134 PagelD #: eae

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

from child support that you owed money. You've been
talking to Mr. Allman about it. What happens at
that point?
A. I got the letter. I sent it to him, and
then I also -- I called the child support. Thank
God that Ms. Stephanie picked up the phone and
started talking to me and she said you do owe the
money, and I said to her, if I owe the money, I'11
pay for it, but I'11 prove to you that I do not owe
the money. And she was willing to help me out, and
I was helping her out. We had a long conversation.
And then at the end of our conversation I
said to her, I want you to know that I have a
lawyer. And she said, I would love to talk to your
lawyer, and she said, who's your lawyer. And I
said, Andy Allman. And she said, you don't know
what's going on? I said, no, ma'am. And she
started telling me about Andy Allman, and I said,
well, I didn't know that. So that's how she was --
she's like, let me look into your case more deep.
She went to the courthouse and got the
final paper that was -- that Andy Allman went to
court without my knowledge in December of 2014 and
got the check written to him and Mario, which I

didn't know that because I didn't have a copy of

 

Case 3:21/¢v.0026/, Document 11-2 Filed 04/21/21 Page 16 of 134 PagelD #: 847

126

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

29

 

 

that or nothing. And Ms. Stephanie, she was able to
get a paper and prove to me and to herself that I
didn't owe the money and that Andy Allman had taken
my money without me knowing in all these years.
Q. Mr. Herrera, once you became aware of a few
more facts, did you have conversations with
Mr. Allman, and did you make -- did you record those
conversations?
A. Yes, I did record them because I wanted to
catch him in the lie that he was still lying after I
found that out -- all that out, and I called him up
and he was just acting like nothing. And then
finally I couldn't handle it no more, and I
confronted him over the phone, and then he's like,
well, Mr. Powers has your money. And I'm like, oh,
now somebody has the money. That's when I told him
that I knew everything about what he was doing bad.
And he's like, well, I'11 get ahold of Mr.
Powers. That way he can give you your money, and I
did not believe him one time. So I got in contact
with Mr. Powers myself and he was able to tell me
that there was no money in his account at all to pay
me my money. So, basically, he stole the money.
Q. Okay. When you say Mr. Powers, are we

talking about Dennis Powers, the receiver?

 

Case 3:24,Gv70026 2. Dpgaiment 11-2 Filed 04/21/21 Page 17 of 134 PagelD #: 848

127

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

A. The receiver, yes, sir.

Q, Mr. Herrera, back in 2015 were you aware
that Mr. Allman got ahold of your money and took it
for his own purposes?

A. No, sir, because December of 2014 he went
to court without my knowledge. And my knowledge
right now is that I went to Central America to do
mission work and when I came back I asked him about

what was going on with my money and he still said,

you Know, the courthouse has the money. The
courthouse has the money. That was his answer. The
court has the money. I'm working on it.

Q, To this day, Mr. Herrera, have you received

even one dime of the money from the sale of your
marital home?
A. No, sir, not even a penny.

GENERAL DEAN: That's all, Judge. Oh,
I do have one other thing.
BY GENERAL DEAN:
Q. Mr. Herrera, in the -- your copies of your
-- recordings of your phone calls, did you provide

those to law enforcement?

A. I did, yes, sir.
Q. And copies --
A. Text messages and voice recorder.

 

Case 3:21-Cv,0026/. oP ogment 11-2 Filed 04/21/21 Page 18 of 134 PagelD #: 849

128

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Q. That was my next question. Your text
messages, did you provide those to the TBI as well?
A. Yes, sir.

Q. All right. Thank you, sir. You're going

to have some questions from Mr. Allman's attorney,

okay?
A. Yeah.
Q. So stay on the line.
THE COURT: Mr. Herrera, this is Judge
Gay. You're going to be questioned now by Mr.

Allman’s attorney, Mr. Gary Copas, and let me remind
you, sir, you are still under oath.

THE WITNESS: Yes, sir.

THE COURT: Mr. Copas.

CROSS-EXAMINATION

BY MR. COPAS:
Q. Mr. Herrera, it just so happened I had an
enlisted Navy man during my Vietnam era, last name
Herrera, and I thought a lot of him. I hope we're
all in the same family here, and I'm just trying to
get as much information as I can in that I've
stepped into this case after the fact. And so the
only thing I know is what I can gather from the
record and hope to learn something from our

examination today.

 

Case 3:24r¢v@Q0B6dée .DogrIment 11-2 Filed 04/21/21 Page 19 of 134 PagelD #: 50

 

 
 

1 I guess on the get-go, Mr. Herrera, what --
2 have you paid Mr. Allman any money at all for his

3 services? I want to make sure I understand that.

4 A. I can barely hear you, sir.
5 Q I'm sorry. Have --
6 A. Can you repeat that question, please?
“7 Q Have you paid Mr. Allman any money or any

 

8 consideration of any kind to him for his services?
. - A

 

 

 

 

ee
9 A. No, sir, not a penny. He did not ever ask
10 me for -- to pay one penny because the divorce case
11 was supposed to be free because I know his mom, but

12 we never talked any about how much he was going to

 

re

13 | charge me, no, sir, —

14 Q. Okay. How do I contact or who do I talk to
en ee _

15 that can corroborate or veri the

16 understanding was it was to be free?

 

 

 

 

 

 

 

 

17 A. His mother.

18 Q “Anybody else?

19 | A, What, sir?

20 Q Was there any other -- did anybody else --
21 you're saying his mother said it would be free. Did

 

 

22 Mr. Allman ever say it would be free?
a ee

23 A. No. They never said it-was free, no, sir,

—

 

24 but she was saying, you know, he would help me out.
. eee ~

we

25 Q. So you took -- I mean, I don't want to put

 

 

 

 

Case 3:21 -cvs0Q264, Document 11-2 Filed 04/21/21 Page 20 of 134 PagelD #: 0
 

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

words in your mouth, but when she said that

Mr. Allman would help you out, you understood that
to be free?

A. Yes, sir. I would like for you to know

en
that I don't mind paying Mr. Allman for the work

 

— en te A TET 7
that was done.

ee

Q, In other words --

A. I had that in my mind, but, yes, I can pay

him, I don't have a problem with that at all.

Q. Well, today you just told me that you've
got no problem with him being paid. Did you have
that same concept back when he was doing the work

that you were going to pay him?

A. What? Repeat that question for me, please.
Q. Right now you just told me that you've got
no problem with him being paid. Having said -- made

that statement, could you have made that statement

earlier besides just today?

A. I never have made that statement because he
never asked me or nothing. He would always act like
he was doing it for free. So we never talked about

you're going to pay me this much money; if you get
this much money, I'm going to get paid this much
money, never, no, sir.

Q. Now, you're under oath, and I want to give

 

Case 3:247-GVO002Gé_ Dagument 11-2 Filed 04/21/21 Page 21 of 134 PagelD #: 852

131

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

you time to think about this, but there was never
any discussion about a fee of any kind until we just
now made that question to you?

A. Repeat that question for me.

Q. There was never any time preceding today's
date that there was any discussion of a fee being
paid? You have no knowledge of that? You're under
oath.

A. Yes, sir. I do. He never talked about
money, how much he was going to charge me.

Q. Well, was the word "fee" ever discussed in
any communication or conversation at all preceding
today's date?

A. I can barely understand you, sir.

Q. Okay. Let me say it again. In 2012 -- the
entire year of 2012, that's when the divorce
started, did it not?

A. Yes, sir.

Q. Was there ever -- did the word "fee" ever

come up in any conversation or communication?

A. No, sir.
Q In 2013 did it ever come up?
A No, sir.
Q. In 2014?
A No, sir.

 

Case 3:21-¢vi00267, .poqument 11-2 Filed 04/21/21 Page 22 of 134 PagelD #: 853

132

 
 

1 Q. 2015?

2 A. No, sir.

3 Q. 2016?

4 A. No, sir.

5 Q. 2017?

6 A. No, sir.

7 Q. 2018?

8 A. No, sir.

9 Q. And 2019?

10 December of this past
11 A. No, sir.

12 Q. So this

13 "fee" has ever come up
14 that correct?

15 A.

16 Q. Okay.

17 A. When I got Andy --
18 voice recorder,

19

20 -- she was going --
21 So in that recorder -
22 that's the only time
23 going to charge me.
24 mentioned that.

25 Q. And, again,

 

I'm

including that up to

is the first time that the word

in your communications; is

Let me go back to 2019.

when I got Andy on the

he mentioned that he was going to
get with his tax preparation lady and she was going

he was going to prepare a bill.

- voice recording that I sent,

that he mentioned that he was

Besides that he had never

you're making all these

 

Case 3:217GV0026 6 Dpgaiment 11-2

Filed 04/21/21 Page 23 of 134 PagelD #: 854
133

 

 
10
11
12
13
14
15
16
17

~ 18

 

 

statements under oath?

A. Yes, sir, I do understand that I'm under
oath.

Q. Getting back to the services that

Mr. Allman provided up until -- let me take it back.

During this period of time there was some
child support issues also beside the tool issues; is
that correct?

A. Yes, sir.

Q. Anyway, Mr. Dean, when he talked to you
earlier, asked you questions and he mentioned the
divorce and tool issues, services being rendered,
but there was also services rendered concerning your

visitation and your child support; is that correct?

A. I can barely understand you, my friend.
Q. I'm sorry. I'm sorry. I probably backed
away --

A. That's okay.

Q. Besides the tool issues and the divorce

 

 

—_——

issues and property division, there was also

 

visitation issues and child support issues; is that

ee

 

 

correct? Child support and visitation issues were

 

 

also
A. Yes, sir.
Q. Okay. So there were additional services

 

Case 3:21-¢y-0026/, oPOgument 11-2 Filed 04/21/21 Page 24 of 134 PagelD #: 855

134

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

for those things besides what has been stated in the

 

other matters; is that correct?

A. Yes, sir.

 

Q, Okay. On the order that went down in 2014

-- have you seen that order?

A. In 2014?

Q. Yeah.

A. The order --

Q. December --

A. -- for --

Q. December of 2014, have you seen that order?
A. I seen that order after Ms. Stephanie sent
it to me --

Q. Who is that?

A. -- the last order.

Q. Now, who is that? Identify that person
again, please. You said Stephanie?

A. Ms. Stephanie from the child support is

the one who found that, that Allman went to court in
December of 2014, and I'd never seen a copy or
nothing until she showed it to me.

Q. Did she -- did you visit her, did she hand
it to you, or did she mail it to you? How did you
receive it?

A. She emailed it to me.

 

Case 3:24rgv 00294 Dogement 11-2 Filed 04/21/21 Page 25 of 134 PagelD #: 856

135

 

 
 

25

 

 

Q. Emailed it to you. And then what was your
response to that when you contacted Mr. Allman?

A. My response was that I cannot believe that
he would do that; one, he would go to court without
me Knowing and, two, he would take the money and not

even tell me about it.

 

 

Q. Now, the order itself -- was there anything
__ Te

in the order there -- of course, the -- I think the

proceeds were issued to each attorney. I guess_ the

 

Court wanted to make sure they \ were handled

properly. But other than the checks being | made out

to each attorney in the case along with their

 

 

client, was there anything | else- in _that order that

you didn’ t agree with?

A. No. Because everything | was splity half. and

cera te et 5

half, and mye child support, my arrearage, was paid

 

off on that. _ “$0 IT agreed to that. No, there was

Q. So your major complaint in that regard is
not the order itself. It's the fact that you were
never given notice of it?

A. Yes, sir. I never got a notice, no, sir.
Q. After you received the order you said you
calied Mr. Powers; is that correct?

A. I called -- I called Andy and asked him --

 

Case 3: 21-Cv; OR26Y, . Doquirient 11-2 Filed 04/21/21 Page 26 of 134 PagelD #: 857

136

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

I called Andy and asked him two or three times in a
nice way where my money was, and then I told him
that I knew everything about him, and then he
finally said, well, the money, Mr. Powers has it.
And I'm not a lawyer. So I didn't
understand a whole lot. I can't read English or
write very good. So it was hard for me to
understand him, and then finally I said who is
Mr. Powers, and he told me, and then I had to find
out who Mr. Powers was,
Q. Well, I mean, did I -- I mean, I may have
made a mistake when I heard the testimony earlier,

but did you call Mr. Powers?

A. I did. Yes, I called Mr. Powers.
Q. And what did he tell you?
A. He told me that Andy had a lot of people

suing him, that it was over a million dollars of
money that people were suing him, and that there was
no money in the account to pay my part.

Q. Did Mr. Powers mention anything about you
having an attorney?

A. A what, sir?

Q. Did Mr. Powers bring up the subject of
whether or not you had an attorney to represent you?

A. He did. He said that I needed to get an

 

Case 3:24;6V-0046 Ge DoeRment 11-2 Filed 04/21/21 Page 27 of 134 PagelD #: Pe

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

attorney if I wanted to go any further.

Q. That's what Mr. Powers told you?
A. Yes.
Q. Okay. Did you follow up on that advice?

Did you get an attorney?

A. I have called some attorneys and basically
they laugh at me and they say if you have $300 an
hour to go after Allman -- because he doesn't have
any money. So there's no point for me to help you
out with that.

Q. And the attorneys that you talked with, did
any of them mention that they needed to make inquiry

with the receivership?

A. What, sir?
Q. Did any -- the attorneys that you
contacted, did they -- did you tell them about

Mr. Powers?

A. No, sir.

Q. Getting back to the order again,

Mr. Herrera, what stage of the proceedings after the
house was sold were you advised that the Court would
have to put down some kind of order or not? Were

you aware of that?

A. What, sir?
Q. Were you aware that the Court would have to

 

 

Case 3:24-Cv-00267. Document 11-2 Filed 04/21/21 Page 28 of 134 PagelD #: 859

Bice,
ice 138

 
 

 

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

-- in other words, I think your testimony earlier
ON

os ein in eh EN

was, I believe, that the money from the sale was
Rt I

names

 

 

paid into the court; is that correct?
Pare tneo tie Coures ts shan cerrestt

 

 

A. I knew that because when we sold the house,

eee TE ET nin er
il

they showed me the check and said this money's

eer a a

 

going to the “Gourthouse.

Q. Okay.
A. That's how --
Q. Okay. So was it your understanding then

 

that you could not receive any money until the Court

‘

issued an order?

| nent,

A. That's how it's supposed to be done, yes.

 

 

Q. Okay. And was there any discussions with
Mr. Allman when that order would be entered?
A. From who?

Q. From the Court. In other words, your

 

 

 

 

understanding was the money would not be paid out of

 

 

court until the Court entered an order. That was

 

 

your understanding; correct?

 

 

 

A. I understand that they had to go to court,
_yes.
Q. Well, was there any discussions with

Mr. Allman as to when that order would be entered?
A. That discussion with Mr. Allman came up

more than one time of me asking him about the money,

 

Case 3:24;-Gv008GE_ Dpgalment 11-2 Filed 04/21/21 Page 29 of 134 PagelD # 860

139

 

 
=

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

when can we get the money, how can we get the money,
and his answer was, I'm working on it. The
courthouse system has tied up your money. That was
his answer.

Q. So there was no discussions about any court
date or any month or any time when the order would
be entered?

A. No, sir.

Q. And I believe your testimony was you first
learned of Mr. Allman's suspension when? When you
talked to Ms. -- what? -- Stephanie?

A, That was in January, yes, sir. That's when
I found everything out.

And that was January of 2000 what?

2020.

2020. Just this past January?

Yes, sir.

ao PF Pp PF

And your conversation then was taped
thereafter? You had a conversation after learning
from Ms. Stephanie about the suspension?

A. The what, sir?

Q. In other words, you had a conversation with
Mr. Allman after you received a report from

Ms. Stephanie that he was suspended?

A. Yes, sir.

 

Case 3:21-Cv-0026/. op Otument 11-2 Filed 04/21/21 Page 30 of 134 PagelID #: 861

140

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Q. You called Mr. Allman; correct?

A. Yes, sir.

Q. And you recorded that conversation;
correct?

A. Yes, sir.

Q. And in the conv- -- and I've heard your

tape, Mr. Herrera, and I think I maybe filed with
the Court my statement from that tape, in part, with
the words that -- and, again, I'm taking just -- the
tape, I think, was very long, maybe 15 minutes long
or so. So I'm just taking a little snippet out of
it, but I just want to relate that back to you. I
heard the words spoken "if you are a lawyer, now
you're not a lawyer." So I'm assuming that when you

said “now you are not a lawyer," it was responding
to having heard that he was suspended; is that
correct?
A. That question was too long. I can't
understand it.
Q. I know it. I have a bad habit of that. I
apologize.

In the tape that I heard you mentioned the
words that Mr. Allman was not now a lawyer?

A. Yes.

Q. But what bothers me is how you -- is asking

 

Case 3:247;Gv-0026—_ Degyment 11-2 Filed 04/21/21 Page 31 of 134 PagelD # 862

141

 

 
 

1 him to be your lawyer and then saying that he was

2 not now your lawyer. I'm confused about that. Can
3 you explain that?

4 A. Well, until the point I -- in January until
5 the point I found out that he was suspended, I kept
6 calling him or texting him and he was acting like my
7 lawyer.

8 Q. Well --

9 A. It's as simple as that. You know, he was

10 my lawyer until the point that I found out that he

 

 

 

 

 

 

 

 

 

11 was not supposed to be a lawyer.

12 Q. Well, I mean, in that conversation I

13 thought I heard him recommend -- well, it may be in
14 the text messages. I guess you also took text

15 messages -- that he recommended you contact Patrick.
16 Do you recall that?

17 A. . He recommended me? No, sir, he never

18 recommended to talk to nobody. He did mention the
19 name Patrick, yes. He said I'11 send Patrick to do

 

 

 

 

20 | it. I don't know who Patrick is. Right now I don't

21 have any idea who Patrick is, but I heard that name,

 

a
a
el

23 Q. But you did not -- I mean, _did you ask him
24 -- did you consent to him to do- that or did he --

 

 

25 you knew he couldn't practice Jaw and he was _trying

 

 

 

Case 3: 24 CV- O02, 7. op Opument 11-2 Filed 04/21/21 Page 32 of 134 PagelD #: 863
142
10

11

12

13

14

15

16

17

18

19

20

 

 

 

to find a lawyer for you. Did you insist that he do

 

‘something about it?

a

 

A, I didn't understand the question. I can't
hear you
Q. Well, I'm sorry. I'm sorry. I apologize.

—

 

He mentioned the name Patrick. What was your
|e pet tt a

understanding when he mentioned the name Patrick?

 

 

es

A. To me, it's I'll send Patrick who works for

oa

 

me. That's it.

——
Q. Okay.
A, I don't know who Patrick is. At this point

he was still my lawyer. You know, in my heart he

was still my lawyer because I didn't Know that.

Q. In your heart he was still your lawyer?

A. Yes.

Q. Let me ask you this. During this time that
he was suspended, did he -- did you pay him any

money or do any services for him?

A. Say that again, please.

Q. During the time that he was suspended, did
you pay him any money?

A, I never paid him any money, no, sir.

Q. Was there ever any discussions about any
money being paid to him during this period he was

suspended?

 

Case 3:24;Gvp00R6Z_ Dpgaiment 11-2 Filed 04/21/21 Page 33 of 134 PagelD #: 864

143

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

A. When I found out that he was suspended, he
did tell me that he was going to prepare a bill for
me. That was the first time he said that --

Q. A bill for --

A. -- and it's in the voice recording. All of
that is in the voice recording.

Q. Okay. A bill for what?

A, For his services, and that's the first time
I heard that he was going to do it.

Q. And you understand this is a bill for the
divorce and everything? Was that your

understanding?

A. What, sir?
Q. In other words, he had not submitted a bill
for the divorce case. Was your understanding that

this bill would be for the divorce case?

A. He never submitted a bill from -- by text
message, voice mail, or letter, nothing of that, for
the divorce or the child support or the tools.

Q. Well, I mean, when there was a discussion

 

 

that he was going to prepare a bill, was theré-any
re
-- any statements made what the bill would be for?

 

 

 

 

A. He mentioned for him being my lawyer all
° ee eee A es ue a da _ ee —
this time.

 

 

Q. All the time that he had been your lawyer,

 

Case 3:21-Cv-00267 ogument 11-2 Filed 04/21/21 Page 34 of 134 PagelD #: 865

. Bice,
144

 
 

19

20

21

22

23

24

25

 

that bill would be paid?

 

that's what the bill would be for?

 

 

 

 

 

 

 

A. Yes.

Q. Okay.

A. Him being my lawyer.

Q. Correct. When -- at the time he said he’ d
prepare a bill, was there any -- and, “again, you
said you didn't -- you couldn't afford an attorney
previously. Was there any discussions as to how.

A. That's when he mentioned Mr. Powers and he

 

 

 

was going to give Mr. Powers the bill. “That way — “it

 

 

3

comes off that amount of the money.

ae

 

 

 

Q. Okay. So your understanding was the bill
a
would be paid off of the sales monéy, but you would

have to go through Mr. Powers to do it? Is that

 

 

 

 

“your understanding?

Yes.

 

Q. : Mr. Herrera, the tape that you made of your
conversation, has anybody else heard that tape
besides the State?

A. No, sir, just me and the State.

Q, In other words, when I say "State," I'm
talking about the district attorney's office and the
TBI.

A. Yes, sir.

 

Case 3:24rGVv 0026 ée ,.Dogument 11-2 Filed 04/21/21 Page 35 of 134 PagelD #: 866

145

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Q. Did anybody assist you in preparing the
tape?

A. No, sir. I figured it out myself. It was
very hard on me, but I did it.

Q. In what form did you submit the tape to the
State in? Was it by electronic computer transfer,
email, or was it by a physical hard copy?

A. Electronic.

Q. Electronic. I mean, was it in -- the
format of the electronic recording, was it on a
cassette tape of some kind or was it through an
email transaction?

A. It was on an email -- email or text.

Q. Did anybody assist you in preparing the
email transmission?

A. No, sir.

Q. Mr. Herrera, just a few more questions.

And we're doing this by telephone and we've tried to
do this in such a manner that it would be the same
as if you were right here now sitting with us. Is
there anybody else present with you at this time?

A. Right now, no, sir.

Q. And are you holding any notes in your hands
or have you referred to any notes?

A. No, sir, I can't write.

 

Case 3:21,-¢y¥;00267; ,(Poqument 11-2 Filed 04/21/21 Page 36 of 134 PagelD #: 867

146

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Q. Okay.
A. It's very hard for me. What takes two
seconds takes me an hour. It's -- I can't spell. I
can't write or read.
Q. Very good. Just give me a few minutes.
I'll be right back.
A. Yes, sir.

(Mr. Copas confers with defendant.)
BY MR. COPAS:
Q. Mr. Herrera, getting back to your
conversation with Stephanie to where you first
learned, you're saying, that he was suspended -- did

I make that statement correctly?

A. Yes, sir.

Q. And about what date was that? Can you tell
me?

A. What was the question?

Q. The date that Stephanie told you that

Mr. Allman was suspended.

A. Yes, sir. The date?
Q. Yes.
A. I'm going to say -- I don't have the exact

day, but I'm going to say between the 15th and the
28th of January.

Q. Of what year?

 

Case 3:24rgv@026dée .Domument 11-2 Filed 04/21/21 Page 37 of 134 PagelD #: Bee

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

A. 2020.
Q. Did Mr. Allman at any time previous to that
date represent to you that he was suspended or could
not practice law anymore?
A. No, sir, he never mentioned that.
Q. Again, I want to make sure we don't have
any misunderstanding, but the word "suspension" was
never mentioned by Mr. Allman prior to that date?
A. No, sir.
Q. Was there any indication from Mr. Allman
that his business was no longer operating, that he
could not be a lawyer --
A. No, sir.
Q. -- prior to that date?

And did he at any time prior to that date
recommend you to talk to Mr. Powers or to
Mr. Patrick?
A. He would mention that the money's in the
court system. He never mentioned to talk to
Mr. Powers or nothing, no.
Q. And when you say “court system," what
particular case would that be?
A. I really don't know what specific. He just
mentioned court system.

Q. So you cannot -- when he said "court

 

Case 3:21-¢y0026y. cboguigent 11-2 Filed 04/21/21 Page 38 of 134 PagelD #: 869

148

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

system" to you, that was a general statement that
wasn't identifying any particular court?
A. In my opinion it was the court system in
Gallatin. That's the only one I know, and him being
my lawyer representing me, I believed him.

MR. COPAS: Your Honor, I can't think
of any more at this moment.

THE COURT: Any other questions,

General?

Okay. Mr. Copas is finished with his
questions. Now Assistant District Attorney Thomas
Dean will ask you another few questions. So let me
remind you again you are still under oath. Thank
you.

THE WITNESS: Yes, sir.
THE COURT: General, go ahead.
REDIRECT EXAMINATION

BY GENERAL DEAN:
Q. Mr. Herrera, I just want to be clear.
We've got two recorded phone calls with Mr. Allman
that you recorded; is that correct?
A. Yes, sir.
Q. In the second recorded call Mr. Allman
starts talking about submitting a bill; is that

correct?

 

Case 3:2drgv 0026 é— Dogyment 11-2 Filed 04/21/21 Page 39 of 134 PagelD #: 870

149

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

A. Yes, sir.
Q. Okay. In the first recorded call did he
talk anything, that you recall, about his fee or
submitting a bill?
A. Not in the first one, no. He doesn't
mention nothing about a bill.
Q. Where does he indicate -- does he indicate
your money's gone or that it's been spent or that it
is safe somewhere? What does he tell you?
A. He would tell me that the money's safe, you
know, that I would have to go to court to be able to
get the money.
Q. Did he ever tell you in any conversation
that he had already spent the money, that he spent
it years before, basically as soon as he got his
hands on it?
A. No, sir, he never mentioned that.

GENERAL DEAN: That's ali I have,
Judge.

THE COURT: Okay. Mr. Herrera,
Mr. Copas wants to ask a question in regard to that
area. You're still under oath.

Go ahead, Mr. Copas.

 

Case 3:21-cv-0026/. ce OGuient 11-2 Filed 04/21/21 Page 40 of 134 PagelD #: 871

150

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

RECROSS-EXAMINATION

BY MR. COPAS:
Q. Mr. Herrera, having heard the statement
here about another recording, this first recording
tape of whatever, do you have possession of that?
A. Repeat that question, please.
Q. On the first call that you recorded, did
you furnish that recording to the State?
A. I did, yes, sir.
Q. On the second recording that you mentioned,
did you furnish that recording to the State?
A. Yes, sir.
Q. And bear with me. Just please help me. On
your first recording just give me a summary of the
conversation in the first recording.
A. (Witness makes no verbal response.)

THE COURT: Mr. Herrera, can you hear
the question?

THE WITNESS: No, sir. I --

THE COURT: Ask the question again
Jjouder, Mr. Copas.

MR. COPAS: I'm sorry.
BY MR. COPAS:
Q. I'm sorry, Mario. On the first recording

when did that occur?

 

Case 3:2adr¢vO0B6¢ée ,Diogiment 11-2 Filed 04/21/21 Page 41 of 134 PagelD #: fe

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

A. The first recorded what, sir?

Q. When did you make the first recording,
about what date?

A. I'm going to say in March. I don't know

the exact day.

Q Are you talking about March of this year?
A What, sir?

Q March of 2020?

A 2020, yes.

Q. That was the first recording; correct?

A Yes, sir.

Q Do you --

A February or March, It's one of the two,

February or March.

Q. Do you recall what day of the week it was?
A. No, sir. I talked to him too many times
and I really don't know -- recall. All I know is

it's going to be between February and March 2020.

Q. Okay. On the second recording when was
that done?
A. It's in the same period, February or

beginning of March.
Q. Well, how many days after the first
recording? Do you have any recollection of that?

A. I'm going to say a few days, only a few

 

Case 3:21-¢v;00267; .pogament 11-2 Filed 04/21/21 Page 42 of 134 PagelD #: 873

152

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

days.

Q. And, again, on the first recording was
there any discussions about the receivership?

A On the second recording?

Q The first recording.

A. The first. I don't recall.

Q Well, let me ask you this. Having made a
recording on the first recording, for what reason
did you call back and make another recording as far
as just a few days after that? What made you call
back a few days later?

A. The first recording was because I knew he
was lying to me and I wanted to catch him. And he
was supposed to talk to me -- he was supposed to
talk to me a few days later. He said, I'm going to
go to the courthouse and I'm going to get some
paperwork ready. So I'll talk to you in a few days.
That's why the first recording -- I made that first
recording to catch him in a lie, and then when he
told me that he was going to go to the courthouse
and get some paperwork ready, I wanted to catch him
the second time to tell me a lie.

Q. Okay. So this -- the first recording you
called him? On the first recording did he -- did

you make the call or did he make the call on the

 

Case 3:2dr¢veQ0BGde ,Dagkiment 11-2 Filed 04/21/21 Page 43 of 134 PagelD #: as

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

first one?

A. No. He called me. I -- he called me.
Q. On the first recording?
A. He -- both of them he called me and that's

when I recorded him.
Q. Okay. And on the second recording, did you

call him or did he call you?

A. He called me and I didn't answer and I
called him back. That way I can start recording
him.

Q. And I don't believe I -- I don't think I
heard the second recording. The State provided me

one which pretty much mirrors the first recording,
what you just mentioned. Tell me what was in the
second recording, if you can, to the best of your
recollection.

A. The second recording was just to ask him
about my case and everything, and he was going to
Clarksville to do some work, and I was just talking
regular, and that's when I asked him nicely where my
money was and I asked him again. And I think the
third time I asked him where my money was and I told
him that I knew what was going on, and that's when,
you know, I pretty much confronted him.

Q. Well, just what you just stated to me, I --

 

Case 3:21, Cv.0026y. coquinent 11-2 Filed 04/21/21 Page 44 of 134 PagelD #: 875

154

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

whatever I stated earlier I've got to correct.
That's the tape the State provided me, was the one
about the trip to Clarksville, but I don't -- on the
first recording -- you Know, I don't want to belabor
it, but yet I need to have as much information about
that recording as I can.

Again, on the first recording what -- and
you're telling me that Mr. Allman made that call to

you on the first recording; correct?

A. On the first recording, yes, sir, he called
me.
Q. And do you recall what that conversation

was about again? Can you discuss it with me in some
form or fashion?
A. No, sir, because I was so nervous talking
to him knowing that he was lying to me. [I do not
recall the whole conversation of either one.
They're too long and I'm nervous just thinking that
he's lying to me and to other people and just
knowing that that money, it could have put me in a
better place, because my mother is sick in Central
America and I can't buy her medicine because of him.
So I was so nervous just trying to hold
back and try to get his lies on those. It's so

hard. So I do not recall the whole thing, the whole

 

Case 3:2dr¢veQO0B6de .Dogument 11-2 Filed 04/21/21 Page 45 of 134 PagelD #: rie

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

conversation. I would have to listen to the
conversation and the conversation is there.

Q. But you did provide that tape to the State
and TBI; correct?

A. Yes.

THE COURT: He's answered that about
four times. Okay. Anything else?

MR. COPAS: No,

GENERAL DEAN: Judge, I have nothing
further for Mr. Herrera.

THE COURT: Okay. Hold on just a
second.

Okay. Mr. Herrera, this is Judge Gay.

THE WITNESS: Yes, sir.

THE COURT: The attorneys are
finished, and I want to thank you for taking your
time to testify in this proceeding this morning.
You may be excused, sir, and you may hang up. Thank
you.

THE WITNESS: Thank you.

THE COURT: Okay. We've been here
awhile. Let's take about ten minutes.

General, you've got another witness,
and I think you wanted to review something before

you went further; is that correct?

 

Case 3:21,-¢v-00267, .Doguiment 11-2 Filed 04/21/21 Page 46 of 134 PagelD #: 877

156

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:24rev@026d¢e .Dpcriment 11-2 Filed 04/21/21 Page 47 of 134 PagelD #:

 

 

GENERAL DEAN: Yes, I have some
documents to submit. I have a brief -- I'd like to
add a witness in light of the fact that this
receivership money has come into question so much
yesterday.

THE COURT: Sure. Sure. I'‘11 hear
anything anybody wants to put in front of me.

GENERAL DEAN: Just a brief phone call
with the clerk and master. I talked to him this
morning. He can tell us how much is in the fund and
whether any of that money came from an existing
account at Allman & Associates or --

THE COURT: Okay.

GENERAL DEAN: So it won't take very
long.

THE COURT: Okay. Let's take about
ten minutes.

(Recess taken.)

THE COURT: Thank you. Everybody be
seated, please. Let's bring Mr. Allman in.

All right. General, call your next
witness.

GENERAL DEAN: Judge, what I would
like to do is call the clerk and master --

THE COURT: Sure.

 

—
OK
“oo

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

GENERAL DEAN: -- for just a couple of
questions, and he's told me he's available.

THE COURT: Good. Go ahead.

(General Dean calls Mr. Smith.)

MR. SMITH: Hello?

GENERAL DEAN: Hello. Mark?

MR. SMITH: Yes, sir.

GENERAL DEAN: We have you on speaker
in the courtroom, and we will need to swear you in.
And then we have Mr. Allman and his attorney here,
the judge here, and the usual suspects of other
folks. Can you hear me okay?

MR. SMITH: I can hear you fairly
well. It's -- there's kind of an echo. It sounds
like you're in a well, but I can understand you.

GENERAL DEAN: Okay. Great.

THE COURT: Okay. Mark, this is Judge
Gay. Can you hear me?

MR. SMITH: Yes, sir.

THE COURT: Would you please raise
your right hand?

MR. SMITH: Yes, sir.

(Mark Smith is sworn by the Court.)

THE COURT: Thank you, sir. Now

Mr. -- General Dean will ask you some questions and

 

Case 3:21-¢vs00267; .pogument 11-2 Filed 04/21/21 Page 48 of 134 PagelID #: 879

158

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

then Mr. Copas will ask some cross-examination
questions. Thank you for being available.

General.

MR. SMITH: Yes, sir.

GENERAL DEAN: Judge, may I approach
the bench?

THE COURT: Yes.

GENERAL DEAN: Let me ask -- let me, I
guess, ask a couple of questions first.

MARK SMITH,
after having first been duly sworn, was examined and
testified as follows:
DIRECT EXAMINATION

BY GENERAL DEAN:

Q. Mr. Smith, could you identify yourself,
please?
A. Yes, sir. My name is Mark Smith and I am

the Clerk and Master for the Chancery Court for
Sumner County, and I have held that position since
July of 2016.

Q. Mr. Smith, are you aware of a fund that is
held by the clerk and master's office relating to
the receivership of the law firm of Andy Allman &
Associates?

A. Yes, sir, I am.

 

Case 3:24rav-0044 ée Docament 11-2 Filed 04/21/21 Page 49 of 134 PagelD #: B20

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

29

 

 

Q. Did you send down a couple of sheets of
paper that give some information about that account?
A. Yes, sir, I did.

GENERAL DEAN: Judge, may I approach?

THE COURT: You may.
BY GENERAL DEAN:
Q. Mr. Smith, could you tell us what these
sheets are?
A. There's one sheet that is called the case
transaction list that was printed out this morning
that shows all transactions that took place in the
case as far as monetarily, starting when the case
began on December 27th of 2016, up to the last time
any funds were taken out of the registry of the
clerk and master's office, and that was on the check
on January the 15th of 2020.

The other sheet is the trial balance sheet

which shows as of today how much money we are

maintaining in the court.

Q. And is that figure accurate as of today?
A. I'm sorry. I didn't understand you.
Q. My apologies. Is that figure reported on

that second sheet accurate as of today?
A. Yes, sir, it is.

Q. Mr. Smith, my other question other than the

 

Case 3:21-¢yv;00267, .pogument 11-2 Filed 04/21/21 Page 50 of 134 PagelD #: 881

160

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

current balance that you've answered is this money
that is being held by chancery court on behalf of
the receivership, did any of the money currently
being held come from any of the existing accounts of
Allman & Associates or from Andy Allman prior to the
establishment of the receivership?
A. No, they did not.

GENERAL DEAN: Judge, those are the
only questions I have for the clerk and master.

THE COURT: All right. Mr. Copas, you
may cross-examine, sir.

MR. COPAS: Thank you.

CROSS-EXAMINATION

BY MR. COPAS:

Q. Mr. Smith, Gary Copas.
A. Yes, sir.
Q. I haven't had an opportunity to meet you.

It's been a while since I've been here in Sumner
County. So anyway, it's my pleasure. Thank you.

My understanding is there was an order that
went down in the conservatorship to where the
chancellor directed that the receiver would take
custody of all accounts and all property of the
business; is that correct?

A. Yes, sir. That's my understanding. Let me

 

Case 3:24-Gv,00267, Dagument 11-2 Filed 04/21/21 Page 51 of 134 PagelD # 882

161

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

-- I can pull that up and actually look at the

order if you want me to.

Q. Well, I mean, I've already seen it. So
that's -- I mean, I believe that's the first
paragraph as far as what the Court directed. But

that's your understanding, too, is the same as my

understanding; is that correct?

A. Yes, sir.

Q. Did -- Mr. Powers was appointed receiver;
correct?

A. That is correct.

Q. And as far as you know, he's acted pursuant

to that order that went down?

A. I'm sorry. Could you repeat that?

Q. I'm sorry. I mean, as far as you know,
Mr. Powers has, in fact, taken custody of all
accounts and all property of Mr. Allman at the time
that order was entered?

A. That is correct.

Q. Are you aware of any accounts that

Mr. Powers has opened up himself as a receiver on
behalf of the receivership?

A. To my understanding he has not opened up
any accounts of his own from the monies from

Mr. Powers. There have been times that he has come

 

Case 3:21-cv-0026/, .Doguinent 11-2 Filed 04/21/21 Page 52 of 134 PagelD #: 883

162

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

into court to ask for a payment for expenses, but he
has no account of his own that I'm aware of.
Q. In other words, no account on behalf of the

receivership?

A. That's my understanding, yes, sir.
Q. And is there any information at all that
you received as to when he -- when he took

possession of the accounts at the time that the
receivership gave him custody of those accounts, is
there any record on how much money was in those
accounts?

A. I do not have that information, sir.

Q. Where would that information be if we
wanted that information?

A. Mr. Powers would have that. I have had
conversations with him concerning that, but I'm not
aware and I have not seen any of it myself.

Q. Let me just, if I may, just give you a
hypothetical. Is it possible that Mr. Powers could
have just frozen those accounts or -- in other
words, where those accounts could be held by the
bank in abeyance and not paid out?

A. I'm sorry. You'll have to repeat that. I
didn't understand it.

Q. I'm giving you a hypothetical. That's all.

 

Case 3:21-cv,0026%,, Dagyment 11-2 Filed 04/21/21 Page 53 of 134 PagelD #: 884

163

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

I'm just trying to find out is it possible that the
-- whatever accounts that the business had -- the
Allman law office business, whatever accounts that
business had, is it possible that Mr. Powers could
have given an order or notified the banks just to
freeze those accounts and put a hold on them?

A, I do not know because I was not actively
involved in the case.

Q. Okay. That's very good. Thank you.

THE COURT: Anything else, General?

GENERAL DEAN: Nothing further, Your
Honor.

THE COURT: Okay. Mr. Smith, thank
you, sir, for taking your time to testify in this
proceeding. You may be excused, sir. Thanks again.

THE WITNESS: Thank you.

THE COURT: Yes, sir.

THE WITNESS: Goodbye.

GENERAL DEAN: Judge, I would move
that those documents be entered as an exhibit.

THE COURT: It'll be Exhibit Number 6,
Collective Exhibit Number 6.

(Exhibit 6 received into evidence. )

THE COURT: General, call your next

witness.

 

Case 3:21-Cv-0026/, cpogupent 11-2 Filed 04/21/21 Page 54 of 134 PagelD #: 885

164

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

GENERAL DEAN: Your Honor, I would
like to submit to the Court a certified copy -- I
think it's actually a copy of a certified copy, but
be that as it may, of the agreed final order in the
Mario Herrera divorce case.

THE COURT: It'11 be Exhibit Number 7.

(Exhibit 7 received into evidence. )

THE COURT: Okay. Give me just a
second, General.

GENERAL DEAN: Yes, sir.

THE COURT: Okay, General. Thank you.

GENERAL DEAN: Your Honor, to give the
best sort of scope of coverage of the case in
general, the State would like to tender the report
of our expert CPA, Jennifer Stalvey. It covers in
particular some -- it covers everything. So it's
basically a snapshot of our case, but it's got a
particular section related to the theft of trust
funds in the very end, and before that, the theft
from Ms. Smelser and Ms. Kelley that are the two
that Russ Willis talked about where money was taken
by Mr. Allman after -- months after his suspension.
We believe that summary will help the Court
determine the likelihood of success on the merits

and we'd like to tender it to the Court.

 

Case 3:247-Gv0026é_ Dogaiment 11-2 Filed 04/21/21 Page 55 of 134 PagelD #: 886

165

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

THE COURT: Okay. <Any objection?

MR. COPAS: Your Honor, I don't want
to waive any rights as far as this document goes at
trial. And my understanding is that the exhibits
allowed under the revocation statute, if you will,
is sort of akin to sentencing reports, that evidence
can be brought in that would be comparable that
would be on a sentencing report, but you can bring
in hearsay if it's reliable. So I've got no
objection, Your Honor, to it, but I don't want to --

THE COURT: Very well. That's
understood.

MR. COPAS: But I don't want to waive
any objection at trial. And the Court's already
made the statement that the jury would not see this
report, and just based on that representation
I'll --

THE COURT: Sure. And we have -- I
think I heard a motion earlier and it's already been
marked. We did something on February 17 -- excuse
me, February 7 and this was admitted as an exhibit
at that time, and I will make this Exhibit Number 8,
and it will go to the relevant issues on the bond
issues that I must consider today under Burgins and

40-11-118. Thank you, sir. You do not waive any

 

Case 3:21-¢v 00267, Document 11-2 Filed 04/21/21 Page 56 of 134 PagelD #: 887

166

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

29

 

 

objections at any other hearing concerning this

document.
MR. COPAS: Thank you, Your Honor.
THE COURT: Sure.
(Exhibit 8 received into evidence.)
THE COURT: General, anything else?
GENERAL DEAN: No. Well, not in that
regard. I would ask the -- the State calls Rielly

Gray with the TBI as a witness, Your Honor, and
she's here in person.

THE COURT: Very good. And while
she's going up to the stand, would you please spell
her full name? |

GENERAL DEAN: R-i-e-1-1-y G-r-a-y.

THE COURT: Thank you.

RIELLY GRAY,
after having first been duly sworn, was examined and
testified as follows:
DIRECT EXAMINATION
BY GENERAL DEAN:
Q. I Know you were being sworn, but did you

hear me spell your name, Agent Gray?

A. Yes,
Q. Did I do it correctly?
A. I believe. The last name is G-r-a-y. I

 

Case 3:247.Gv004GE_ Dpgxlment 11-2 Filed 04/21/21 Page 57 of 134 PagelD # 888

167

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

didn't catch that so
Q. I got it right this time, I think.
A. Yes.

THE COURT: Okay.

GENERAL DEAN: That's been a problem
for me, Judge, in certain emails.

THE COURT: Okay.

GENERAL DEAN: So I hope I got it
right.
BY GENERAL DEAN:
Q. Agent Gray, could you identify yourself and
tell me where you work?
A. Yes. IT am a special agent criminal
investigator assigned to the Tennessee Bureau of
Investigation Criminal Investigation Division in
Middle Tennessee.
Q. Have you been involved in the case
investigating Mr. Allman?
A. Yes, I am the lead investigator.
Q. Did you investigate allegations relating to
people who said they had paid a retainer fee and
didn't get enough work done?
A. Yes.
Q. Did you also investigate allegations of

theft of certain funds that were to be held by

 

Case 3:21-Gv,0026y, Doqument 11-2 Filed 04/21/21 Page 58 of 134 PagelD #: 889

168

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Mr. Allman in trust?
A. Yes.
Q. Could you tell us in summary about the
cases involving trust funds? And I'm not at this
point talking about Mr. Herrera, just the four from
the old days, the first two indictments in this
case.
A. Yes. There are four main accounts that
were to be held in trust by Mr. Allman. The first
and oldest case of which is that of client Rosa
Ponce. She had retained Mr. Allman initially in
2012 in a lawsuit against her employer. At that
time in 2012 she paid Mr. Allman a retainer fee, I
believe, of $4500 that he deposited into his
operating account.

In 2015 that case settled and Ms. Ponce was
to receive a settlement check for that case. A
check was made out to specifically Mr. Allman for
approximately over $15,000 that he deposited, and
then a separate check was issued specifically to
Rosa Ponce in 2015 that Mr. Allman also deposited
into his account, and then to date no funds have
been issued to Rosa Ponce regarding that settlement.
She was not aware of that settlement until her tax

return was filed and she was notified at that time.

 

Case 3:24;-Gv008GE— Dpgyiment 11-2 Filed 04/21/21 Page 59 of 134 PagelD # 890

169

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Q. What sort of time frame -- do you recall
what time frame that those payments were deposited
by Mr. Allman?

A. Yes. I believe the payments were made out
in March of 2015.

Q. And when you talk about what's in the bank
records, did you do subpoenas and search warrants
for bank records?

A. Yes, I did.

Q. Did you do it for every known account of
Mr. Allman or Mr. Allman & Associates?

A. Yes, that I was aware of.

Q. And when you talked about seeing checks
being deposited, was that based on your review of
his own bank records?

A. Correct.

Q. How about Floyd Sutton? And I have it as

Floyd. It might be like Kenneth Floyd Sutton.

A. Yes.
Q. Do you recall that situation?
A. Yes. The case of Kenneth or Ken Sutton

that I know the client to be, he had retained
Mr. Allman to handle a child support case of his
here in Sumner County, at which time, I believe, in

June of 2015, Mr. Sutton retained Mr. Allman and

 

Case 3:27-ev-0267. Dogument 11-2 Filed 04/21/21 Page 60 of 134 PagelD #: 891

170

 
14

15

16

17

18

19

20

21

22

23

24

25

 

 

paid him a $4,000 retainer fee.

Then later in May of 2016 Mr. Sutton paid
Mr. Allman $12,000 in cash in which he did receive a
receipt for by Mr. Allman and retained himself, and
that $12,000 was given to Mr. Allman to be held in
trust for that child support case. That same day,
which would have been May 26th of 2016, that cash
was deposited into Mr. Allman's personal bank
account. That same day a $12,000 payment was made
by Mr. Allman for his credit card payment which was
a personal credit card.
Q. The other two trust cases from the original
couple of indictments here in 2017, the indictments
anyway, what do they involve? Just pick one and
Jet's talk about it.
A. Yes. The first, which is also the oldest,
would be the estate of Brenda Sue Ingram and that
estate was handled by Mr. Allman in 2014. The
recipient of that estate was to be Ms. Ingram's son,
known as Gage Dycus, who was a minor at the time.
And so his father, Kevin Dycus, was to handle those
funds and wished those funds to be held in an
account until Gage was of age to spend those funds.

GENERAL DEAN: Your Honor, may I

approach?

 

Case 3:2drqvp00R$é_ Dagyment 11-2 Filed 04/21/21 Page 61 of 134 PagelD # 892

171

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

THE COURT: You may.

GENERAL DEAN: Mr. Copas, this is the
chart relating to the Dycus case.

THE COURT: Thank you, sir.
BY GENERAL DEAN:
Q. Special Agent, was there a chart prepared
based on what the bank records from Mr. Allman and
his company showed?
A. Yes, there was.
Q. And this chart, did it accurately reflect

the money flow as demonstrated from the bank

records?
A. Yes, it does.
Q. Is that chart the document that I have

handed you now?

A. It is.
Q. Could you tell us what it shows?
A. Yes. At the top center of this shows the

date of March 14th of 2014. This is a
representation of the check made from Metropolitan
Life Insurance Company on behalf of the estate of
Brenda Sue Ingram for a total of $108,000 -- over
$108,000 that was then issued to Michael Kevin Dycus
for Gage Charles Dycus on the 17th of March. That

check was then turned over -- signed over to

 

Case 3:21 -cv-0Q264. Document 11-2 Filed 04/21/21 Page 62 of 134 PagelD #: 893

172

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Mr. Allman in which he deposited that on the 17th
day of March into his trust account, and it gives
the account number there.

Then from that center account it shows
where those payments were then fed out to, and you
can see that funds were made to loan payments,

Mr. Allman's operating account, Mr. Aliman's
personal bank account. And then there at the bottom
center it shows that zero dollars were given to the
recipient of the Brenda Sue Ingram estate.

Q. The bank records did not demonstrate any

payments to Kevin Dycus or Gage Dycus?

A. No.
Q. So in summary where did the money go?
A. In summary it shows here that around --

over $20,000 went to Allman's personal bank account.
From there it was then fed into other personal
expenses such as food, clothing, his own personal
child support payments.

There was also another 81- -- over $81,000
that went into Mr. Allman's operating account. That
was then made out to several business expenses, one
of which is BlueCross BlueShield. There is also a
payment of a large sum that goes out to the Smith

Group, which as I understand was a marketing firm

 

Case 3:24-Gv 00266 Dogyment 11-2 Filed 04/21/21 Page 63 of 134 PagelD #: 894

173

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

that Mr. Allman used to further his marketing of
Allman & Associates. And then there was over $5,000
that was made to loan payments of Mr. Allman's.

Q. So pursuant to the records as summarized in
this chart, over what time period was the
$108,077.08 spent?

A. This shows that the deposit was made on
March 17th of 2014, and these were funneled out
through April 7th of the same year. So less than a
month's time frame.

Q. Special Agent Gray, I think we have one

more of the original trust cases to talk about.

A. Yes.
Q. Tell us in summary about that.
A. That was the estate of Jane Ellen Denney in

which there were supposed to be four recipients of
that trust account, and that, I believe, was
initiated in 2015, in March of that year, and
Mr. Allman was the executor of that trust account.
He came into possession of those funds, which was
over $119,000, which he held in a separate account
that he created just for that trust fund.

GENERAL DEAN: Your Honor, may I
approach?

THE COURT: You may.

 

Case 3:21-cv-00267, Document 11-2 Filed 04/21/21 Page 64 of 134 PagelD #: 895

ori C. Bice,
174

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

29

 

 

GENERAL DEAN: Mr. Copas, this is the
chart on the Denney case.

THE COURT: Let me make the prior
chart on the estate of Brenda Sue Ingram, money
flow, that will be Exhibit Number 8 and this will be
Exhibit Number 9.

GENERAL DEAN: Yes, sir.

COURT OFFICER: It will be 9 and 10,
Judge. Number 8 was

THE COURT: 8 is this?

COURT OFFICER: Yes, sir.

THE COURT: Good. We'll put an
exhibit number on this. That's 9. That's 10.

(Exhibit 9 received into evidence.)

(Exhibit 10 received into evidence. )

THE COURT: Go ahead, General.

BY GENERAL DEAN:

Q. Can you identify this document, please,
Special Agent Gray?

A. Yes. This is the money flow chart from the
estate of Jane Ellen Denney.

Q, Now, this money, I think you mentioned,
went into a special fund just for the estate. It
didn't go originally into any of Mr. Allman's

accounts?

 

Case 3:2dpgv00286¢_ Dagument 11-2 Filed 04/21/21 Page 65 of 134 PagelD #: 896

175

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

A. Correct.

Q. What happened to it once it went into this
special Jane Ellen Denney estate fund?

A. Yes. I'm not sure if I misspoke earlier on
the date, but it is October 8th of 2015. This shows
that Hallmark Title Company issued a check to

Mr. Allman for over $119,000 that then he placed
into a separate account that gives the account
number there, and it was specifically titled for the
Jane Ellen Denney estate.

Then throughout the course of several days
that followed, a total of over $91,000 was placed
into Allman's trust account which then was paid out
to various other clients of Mr. Allman's. A total
then of over $28,000 was sent into his operating
account which then went to other business and
personal expenses paid out. And you can see at the
center bottom there is zero dollars that were paid
out to the four recipients of the Jane Ellen Denney
estate trust.

Q. So what period of time pursuant --
according to the bank records did this money get
into the account and was then spent in these various
means by Mr. Allman?

A, This was just over a period of, say, a

 

Case 3:21 -Gvi0Q264. Doquinent 11-2 Filed 04/21/21 Page 66 of 134 PagelD #: 897

176

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

month or a month and a half. The original funds
were deposited on October 8th of 2015, and the
account was essentially drained as of November 23rd
of 2015.

Q. After the charges filed in 2017 through the
Sumner County Grand Jury that I'm sort of referring
to as the old charges, the first two indictments
against Mr. Allman, did you become aware of another

potential trust fund case?

A. Yes, I did.

Q. Since you had already subpoenaed

Mr. Allman's bank records -- well, let's talk about
what the allegations were. What allegations were

you investigating relating to the new situation?
Who did it involve?

A. The current -- or most recent allegations
involved a man by the name of Mario Herrera who had
been a former, and possibly still current, client of
Mr. Allman's.

Q. And what were you -- what was alleged to
have occurred?

A. The allegations were that originally

Mr. Allman handled a divorce case for Mr. Herrera.
This dated back, I think, as early as 2012, but

funds had been given to Mr. Allman in 2014 on behalf

 

Case 3:2de¢vc0086é. Dagument 11-2 Filed 04/21/21 Page 67 of 134 PagelD #: 898

177

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

20

 

 

of Mr. Herrera to which he had not received those
funds to the date of my interview which occurred on
February 25, 2020.

Mr. Herrera also explained that since that
time he had received a letter from the child support
division in Sumner County stating that he owed
upwards of over $21,000 in child support. He then
again reached out to Mr. Allman and had been in
communication with him as recent as a period of
August of 2019 through February of 2020 in which
Mr. Allman had alleged that he would be assisting
Mr. Herrera with that case and also drafting an
appeal for him in that case.

Q. What sort of communication -- did you see
or hear any communications between the two?

A. Yes. Mr. Herrera provided me with several
text messages between him and Mr. Allman dating back
to August 5th of 2019, upward to February 20th of
2020. And in those text messages there were several
references that Mr. Allman made to helping

Mr. Herrera draft an appeal, and those spanned that
course of text messages.

There were also two recorded phone
conversations that Mr. Herrera made between him and

Mr. Aliman. The first dated February 28th of 2020,

 

Case 3:21-Cv-0026/, .poquiment 11-2 Filed 04/21/21 Page 68 of 134 PagelID #: 899

178

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

and the second dated March 2nd of 2020.

Q. So after reviewing these two recorded calls
and the text messages and interviewing Mr. Herrera,
did you or another TBI agent present this matter to

the Sumner County Grand Jury?

A. Yes, correct.
Q. Now, the theft event relating to
Mr. Herrera is pre-arrest. It is something that

happened in 2015; is that correct?

A. Yes, It occurred in December of 2014.

Q. The practicing law without a license
allegation, is that time frame after he had been
arrested and made bond on the first two indictments?
A. Yes. Correct.

Q. And you mentioned some text messages that
you focussed on when deciding to bring that charge;
is that correct?

A. Yes.

Q. Did you already cover those to your
satisfaction, or did we summarize those already in
your testimony that -- the ones that led you to feel
like he was still acting as an attorney?

A. Yes. The first text messages I received
were dated August 5th of 2019. During that same

month in August Mr. Herrera sent Mr. Allman a

 

Case 3:247gv 0026 ée Dpegment 11-2 Filed 04/21/21 Page 69 of 134 PagelD #: 900

179

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

screenshot of the letter he had received from child
support stating that he owed the money. Mr. Allman
at that time said, we will appeal it.

There was also texts that were dated in
October of 2019 where the letter was sent again to
Mr. Allman, a screenshot from child support, to
which Mr. Allman said, you have already received
this. We will go after them.

And then there was another, I guess, text
message dated in November of 2019 where Mr. Allman
asked Mr. -- or Mr. Herrera asked Mr. Allman, hey,
brother, we need to do something about this case.
Mr. Allman replied, I'm on it.

And then as recent as January of 2020,

Mr. Herrera sent Mr. Allman another copy of a letter
and Mr. Allman replied, you have already covered
yourself on this. We will go after them.

Q. In all of these text messages and recorded

ae _
calls did Mr. Allman ever say, wait a minute, Mario;

oo

I'm suspended from the practice of law; you're going

 

 

to have to get another attorney; I cannot help you

 

 

with—th+s ?

A. No. There was no evidence of any
nent

conversations like that.

 

Q. After you -- while -- during your

 

Case 3: 21-Cv; Op26y, .pogument 11-2 Filed 04/21/21 Page 70 of 134 PagelD #: 901

180

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

29

 

 

investigation of Mr. Herrera's situation, did you
review the bank records to see if there was any
money that went in in relation to the sale of a home
in Mr. Herrera's divorce?
A. Yes,
Q. Was there paperwork that shed light on that
situation?
A. Yes. I believe Mr. Allman was banking at
Pinnacle Financial Partners at that time, and there
was evidence within those records that showed on the
bank statements the deposit of those funds and then
no withdrawal made to Mr. Herrera at that bank or
any subsequent bank accounts that Mr. Allman had
after that time frame. And then it also produced a
copy of that check that was written to Mr. Allman,
and then Mr. Allman had also written himself a check
titled in the memo "Herrera fee" that he had made
out to himself.

GENERAL DEAN: May I approach the
bench and the witness?

THE COURT: Yes, sir.

BY GENERAL DEAN:

Q. Special Agent Gray, let's take these just
one at a time. Can you identify this bundle first
of all?

 

Case 3:24;¢V-0046¢- DeogEment 11-2 Filed 04/21/21 Page 71 of 134 PagelD # 902

181

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

29

 

 

A. Yes. This is everything in regards to the
Pinnacle Bank account, which would have been

Mr. Allman's trust account, and the checks that
related to Mr. Herrera.

Q. All right. Let's take it a page at a time.
What's the first document that came from the bank
record here on top?

A. This first document is a copy of the check
that was made out from the Sumner County Chancery
Court that totals over $59,000 paid to the order of

Mario Herrera and Andy Allman as his attorney.

Q. Does this image include the back of the
check?
A. Yes. It shows a signature of an

endorsement by Mr. Mario Herrera and Mr. Allman.

Q. The next page, what does that tell us?

A. This is a copy of the deposit slip to where
Mr. Allman would have deposited that same check into
his IOLTA account or also known as a trust account
for Andy Allman & Associates.

Q. So that 59,000 went into the bank into

Mr. Altlman's trust account?

A. Yes.
Q. What does the next page show?
A. The next page is a description of the

 

Case 3:21-¢v-002G/, oP ogement 11-2 Filed 04/21/21 Page 72 of 134 PagelD #: 903

182

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

statement of the account for the IOLTA account of
Mr. Allman for Allman & Associates from Pinnacle
Financial Partners that shows the deposit of the
check previously mentioned that was made on
December 16th of 2014.

Q. And that's -- when we see the credit
transactions and those deposits listed there, which
one is it that we're focussing on right now?

A. This is the third deposit of $59,969.11.

Q. And it went in, according to this
statement, on what day?

A. December 16th of 2014.

Q. Does this statement give any indication of
the beginning balance of that account that month?
A. Yes. The beginning balance as of

December 2nd of 2014, was a zero balance. The
ending balance was issued on December 31st of 2014,
which was $145.98.

Q. So other than perhaps $145.98, did

Mr. Herrera's money remain in this account after
December 31, 2014?

A. No, it did not remain in that account as of
the same day that it was deposited.

Q. All right. That takes us to the next page

then. You said the money did not remain in the

 

Case 3:24d-¢vc00g6¢. Dagument 11-2 Filed 04/21/21 Page 73 of 134 PagelD #: 904

183

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

account even right at the beginning when it was put
in. What does this next page show us?

A. The next page is a copy of a check that
Mr. Allman made to himself from his IOLTA account
and this check was dated on December 15th of 2014,
which was the day prior to the deposit of the
initial check from chancery court in which

Mr. Allman places in the memo line "Herrera fee."
Q. And how much did he -- in addition to
writing “Herrera fee" on the check to himself, how
much did he write the check to himself for?

A. This is for $54,269.11.

Q. What happened to that check Mr. Allman
wrote to himself for $54,000 plus?

A. That check was then deposited into

Mr. Allman's operating account for Allman &
Associates and then was subsequently spent out to
other various sources.

Q. So after we get the check he wrote to
himself, that next page, what does that show?

A. This is a copy of the checking deposit slip
that Allman provided for that check that was dated
December 16th of 2014, that shows the same amount
for that check of $54,269.11.

Q. So you said the $54,000 was deposited into

 

Case 3:21-cv 0026 /. oguiment 11-2 Filed 04/21/21 Page 74 of 134 PagelD #: 905

184

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

his operating account?

A. Correct.

Q. What is the last page we looked at in this
bundle?
A. This is a copy of the operating account for

Aliman & Associates from Pinnacle Financial Partners
where it shows the deposit on December 16th of 2014,
of the $54,269.11.

Q. Now, I should say there are other deposits

going into these accounts as well as that; correct?

 

 

A. Correct.

ee
Q. Let's look at this account, this last page
here. Does it show the beginning balance of the

operating account in December of 2014?

A. Yes. The beginning balance as of

December 2nd of 2014, is listed as zero dollars.

Q. You said the 54,000 went in about the
middle of the month?

A. Correct.

Q. What's the ending balance, which they have

as December 18th of 2014?

A. The ending balance is listed as $4,337.10.
Q. Do we have charges pending in the old
indictments for the practice of law by someone -- by

Mr. Allman after he was suspended?

 

Case 3:2dr¢vcOOk Pde , Dagument 11-2 Filed 04/21/21 Page 75 of 134 PagelD #: 906

185

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

A. Yes, we do.

Q. Were there any other recorded phone calls
relating to his practice of law from that first
group of the two indictments?

A. Yes. There was a recorded phone call
between Mr. Allman and a former client known as
Cheryl Garrett.

Q. And in that call what does Ms. Garrett
press Mr. Allman for and what does he say?

A. Ms. Garrett had found out through another
means, which I believe was the news, of Mr. Allman's
suspension. So she had questioned him as to the
status of her case and what needed to be done. She
specifically asked Mr. Allman at that time, which
was dated after his suspension -- she asked him
specifically are you still my lawyer as of this date
on this call and to which Mr. Allman replied yes.

Q. And that was in -- do you remember what day
that was?

A. It was, I believe, sometime in 2016, but
this was after the suspension.

Q. Okay. Are you aware -- one of the factors
in a bond consideration is financial stability. Are
you aware of any problems with Mr. Allman and making

payments on his house? I should say have you

 

Case 3:21-¢v-00267, cbOguiment 11-2 Filed 04/21/21 Page 76 of 134 PagelD #: 907

186

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

executed search warrants on Mr. Allman's house?

A. Yes. I have executed search warrants
initially in the investigation as early as January
2017, and then the more recent search warrants were
executed on both March 9th and 10th of 2020.

Q. Did you indicate -- or did you discover any
indications that he was behind on payments of his
house during the execution of those search warrants?
A, Yes. There was evidence of mortgage
statements that showed that he had not been making
his mortgage payments, I believe, as old as January
of this year.

Q. Now, speaking of search warrants, let's
talk about your experience a little bit in the first
round of search warrants back in 2017.

A. Yes,

Q. Did you at that time execute some search
warrants on Mr. Allman's house?

A. Yes,

Q. And when you did so, when you arrived was
he there?

A. He was not.

Q. Now, would this be after his suspension
from the practice of law?

A. Yes.

 

Case 3:24-Gv00g6¢, Diagument 11-2 Filed 04/21/21 Page 77 of 134 PagelD #: 908

187

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Q. What did you do to contact him to get his
-- to serve him with the search warrant and get his
cooperation, if possible, relating to the search
warrant?

A. Yes. At the time no contact had been made
with Mr. Allman to attempt an interview or to make
any communication. So we would have liked to have
-- Mr. Allman to have been present during that
search warrant to attempt an interview as well as
for him to be present for the search warrant itself.

Myself and several other agents made
attempts to knock on the door at Mr. Alliman's
residence and no one came to the door after a very
lengthy period of time. At that time I then called
Mr. Allman on his personal cell phone number. There
was no answer. I then reached out to his wife,
Sonia Allman, and as well as his mother, Gloria
Moore. At that time I made connection with Gloria
Moore. She stated that she was not sure how she
would reach Mr. Allman but she would try to.

At some point later I did receive a call
from Mr. Allman himself. I asked him if he would
come back to his residence. At that time he stated
that he was unavailable, that he was actually

meeting with a client. And at that time I told him

 

on

Case 3:21-cv-00267, Document 11-2 Filed 04/21/21 Page 78 of 134 PagelD #: 909
Lori C. Bice, LCR

188

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

that we had a search warrant for his residence and
it was in his best interest if he returned to the

residence at that time and he agreed to do so.

Q. And he told you he was meeting with a
client?
A. Yes.

GENERAL DEAN: Judge, I think I have
-- that's all I have for this witness.

THE COURT: Thank you.

Mr. Copas, you may cross-examine, sir.
You can come over here if you want to so you can be
close to Mr. Allman.

MR. COPAS: If I may, Your Honor, I
believe the State's pretty much introduced all
exhibits that they gave me; is that correct,

Mr. Dean?

GENERAL DEAN: I believe so, yes, sir.

THE COURT: Hold on just a second. We
did not do an exhibit for the disposition of the
$59,000, that packet. That will be Exhibit
Number 11.

(Exhibit 11 received into evidence.)

(The Court confers with the court
officer.)

MR. COPAS: The reason I asked that,

 

Case 3:2474v 0026 é— Dpggiment 11-2 Filed 04/21/21 Page 79 of 134 PagelD #: 910

189

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Your Honor,
the text messages.
THE COURT:
MR. COPAS:
been --
THE COURT:
documents as to the text
MR. COPAS:
finish my examination to
THE COURT:
MR. COPAS:

Court.

THE COURT:

I was going to make some questions about

Okay.

I don't know if that's
No, we don't have any
messages.

I would like after I
Sure.

-- submit this to the

We will make that an

exhibit after you're done.

GENERAL DEAN:

clear,

And, Mr. Copas, to be

I think there's 25 or 26 text messages. I

only had a handful when I sent them to you. So if

you just have six or so,
know that there are more
I had

MR. COPAS:

I want to make sure you

somewhere. That's not what

in hand when I provided --

Well, I'm just going to

ask the witness her conception of what she looks at

right now, knowing there

GENERAL DEAN:

make sure --

I didn't realize there were more at

may be more.
Yeah. I just wanted to

the

 

Case 3:21-Cv-0026/. ob OF ment 11-2 Filed 04/21/21 Page 80 of 134 PagelID #: 911

190

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

time I sent them.
MR. COPAS: Thank you.
CROSS-EXAMINATION

BY MR. COPAS:

Q. I guess last time -- Ms. Gray; correct?
A. Mm-hmm.
Q. -- I think I got your bio and everything.

So I'm not going to go there. The first time you
got involved in this case, you said, was the Ponce
case, Ponce, the first -- that was the triggering
mechanism to start the investigation?

A. No. I would not say that was the
triggering mechanism for the investigation. There
had been several allegations that had come forward,
and Ms. Ponce was just one of those.

THE COURT: Yeah. And I think, just
to help you out here, the way I understood it, the
General was asking him -- asking her about a
specific area, the trust fund thefts --

MR. COPAS: Correct.

THE COURT: -- and that's where she
started. It doesn't necessarily mean that was first
in time.

MR. COPAS: I understand now.

THE COURT: Okay.

 

Case 3:24;Gv004G¢_ Dpgaiment 11-2 Filed 04/21/21 Page 81 of 134 PagelD # 912

191

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

BY MR. COPAS:
Q. Well, Mr. -- and you've been present in the
courtroom during all the proceedings on these

motions; correct?

A. Yes, Correct.
Q. And you heard Mr. Willis' testimony that
the -- the first time the Board considered that

there may be a criminal act or whatever was on the

Ponce event.

A. Yes, correct.
Q. Did Mr. Willis contact you?
A. No. I am not sure if he had had any

communication with the district attorney's office at
that point, but my specific division works off the
request of the district attorney, and that's how we
initially became involved.

Q. In your investigation you were able to make
determinations as to what was going on, if you want
to call it that, what was happening with the monies
and whatever, and I just want to somehow get your
source for that information. And you said that on
the Ponce case that she was not aware of the
settlement until her tax return came in?

A. Correct.

Q. And, of course, that's like a -- like you

 

Case 3:24 -Cv- 0267, ce OF ypent 11-2 Filed 04/21/21 Page 82 of 134 PagelD #: 913

ori
192

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

29

 

 

said, a factual allegation, and that information was
determined by your interview of her?

A. Yes. I had interviewed her, I believe, in
December of 2016.

Q. Was there any interview of anybody else or

any information that would contradict that to where

she was -- maybe was aware of it before that return?
A. No, sir.
Q. Did you discuss any -- did you interview

any of the parties involved in that particular claim
of hers that she was -- for that money?

A. In these particular cases where there's a
settlement, to my Knowledge, it would be rare that a
company that actually participated in that
settlement would disclose information about that.

So there was no attempt to interview her employer at
that time who had issued the settlement check, but I
did receive the petitions that Mr. Willis spoke
about in this testimony that were from the Board of
Professional Responsibility as well as Ms. Ponce
provided a copy of her file that she had been given
by Allman & Associates upon its closing. And there
was also the bank account records that showed the
check of Ms. Ponce coming into the accounts but no

check being issued out.

 

Case 3:2dr¢vc0086¢. Dagument 11-2 Filed 04/21/21 Page 83 of 134 PagelD # 914

193

 

 
10

11

12

13

14

15

16

22

23

24

25

 

 

Q. And so that would be the only sources that
you're aware of now for the information that you
derived for this case?

A. There would also be a copy of whatever file
Mr. Allman had on his server that was seized by the
TBI.

Q. Do you recall there being anything on his
server about that?

A. I do believe that he did have some
documents in relation to her case.

Q. And if I may sort of continue on and go on

the Sutton situation, you interviewed Mr. Sutton;

correct?
A. Correct.
Q. And the information you relayed today in

this testimony, was it from that interview?

A. That was that interview as well as I also
interviewed Mr. Sutton's ex-wife who would have been
the recipient of any funds from that child support
case, and she had not received any funds at that
time.

Q. And then on the Ingram estate, Mr. Dyc- --
well, you know, Mr. Dycus, the father, if you

will --

A. Yes.

 

Case 3:21 Gv00264, .poquiment 11-2 Filed 04/21/21 Page 84 of 134 PagelD #: 915

194

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

29

 

 

Q. -- did you interview him?
A. I did.
Q. And the statement you made about that
particular account, what's happened, came from that
interview?
A. Yes. He provided the same information that
he had given to Mr. Allman to be included in his
case file as well as email correspondence between
Mr. Allman and himself. And then later on in the
investigation I believe Mr. Dycus had inquired about
that account to which Mr. Allman had also sent him a
screenshot via text message of an account, which we
later found out was actually a screenshot of the
Jane Ellen Denney account and not the Brenda Sue
Ingram account. So he had falsified or
misinterpreted those account records to Mr. Dycus.
Also, further into the investigation which’
led into the end of 2016, early portion of 2017,
Mr. Dycus' son, Gage Dycus, had actually gone to a
rehabilitation center for personal issues to which
Mr. Dycus further inquired about the funds from the
Ingram estate to help pay for those rehabilitation
costs, and Mr. Allman had corresponded with him,
continuing to say that the money was on hand and

that he would get it to them.

 

Case 3:2drgv006ée Dogaiment 11-2 Filed 04/21/21 Page 85 of 134 PagelD #: 916

195

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

He also issued a check to the
rehabilitation center that he hand-delivered,
allegedly, because it was not postal stamped to
Mr. Dycus' home address, in upwards of over $15,000
for that rehabilitation cost. And that check was --
at that time we had those account records and we
knew there were no funds to support that check.

Q. Was there another attorney involved on that
particular estate case, the Dycus?

A. Not that I'm aware of. I will say there
may have been an initial attorney that did advise

Mr. Dycus to seek someone, I guess, to handle the

account. I'm not sure who that was. I can't
recall.

Q. Well, the attorney that handled the Ingram
estate --

A. Yes, somebody handled that separately --
Q. Right.

A. ~- and Mr. Dycus, the goal was to retain

Mr. Allman to be able to place those funds in an

account to gain interest for Gage Dycus.

Q. And you did not interview that attorney?

A. No, I did not.

Q. On the Denney estate, my understanding, you
made a statement, I think, that the -- that

 

Case 3:21-cv-00267. Document 11-2 Filed 04/21/21 Page 86 of 134 PagelD #: 917

196

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

295

 

 

Mr. Allman was the executor of that estate?

A, Yes. Correct.

Q. Did you review the record -- the court
records on that estate?

A. Yes, I did.

Q. Did you find any claims against the estate
or any expenses or attorney fees or anything of that
nature?

A. There were some expenses because there was
the sale of the home, and I believe there had to be
work done to the home to prepare it for sale. So
there were some expenses there. There was also
expenses that were to be paid out to, I believe,
Henderson Memorial Gardens [sic] for funeral costs
to be paid out from the estate.

Q. Did you have any evidence that the executor

paid out any of those expenses?

A. He did pay out some over a period of time
and -- but not all of those expenses were paid.
Q. So if there's a record on how much expenses

were paid, would that be in the court records, or
who would have that record?

A. Those would be in the bank account records
as to what was paid out from that estate account.

Q. If those expenses were paid by another --

 

Case 3:21 -cv-00267, DogRment 11-2 Filed 04/21/21 Page 87 of 134 PagelD #: 918

197

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

some other separate account, though, you wouldn't
know about that; correct?

A. I would not, but I interviewed the person
that was over that account at Henderson Memorial
Gardens and they provided their evidence of those
accounts at that time. And then I also believe
there was -- I don't want to misspeak, but maybe a
nursing facility or an assisted living home that

Ms. Denney had lived in prior to her death that
expenses had to be paid out to. And I interviewed
that individual over that account as well, and they
provided their records as well as we also have the
HUD statement from the sale of the home and all of
those account records detailing that transaction.

Q. And so all of those expenses came out of
the -- it came out of the account that Mr. Allman
held as executor?

A. The only expenses that were paid out, which
were not all of the expenses that were due, was paid
out of Mr. Allman's account. If any other -- if any
other payments were made personally by a family
member, then that was out of the goodness of their
heart to rectify those account records.

Q. My understanding of the -- the

legislature's tried to define the law business or,

 

Case 3:21-Cv-00267. co ojupent 11-2 Filed 04/21/21 Page 88 of 134 PagelD #: 919

198

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

you Know, what -- how do you define yourself
conducting yourself as a lawyer, and it's giving un-
-- without the authority you're giving advice, legal
advice, for a consideration. In Mr. Herrera's
situation is there any evidence at all that any
money was made to Mr. Allman for whatever he may
have rendered in -- to Mr. Herrera?
A. Is your question was there any money paid
out to Mr. Herrera by Mr. Allman?
Q. No. By Mr. Herrera to Mr. Allman was there
any consideration paid for whatever he did for him?
A. No. There's no evidence of, say, a
retainer fee or any fee paid to Mr. Allman to obtain
him as counsel.
Q. Was there any evidence of any promise to
pay a fee?
A. No.
Q. And I guess just -- I'm going to hand you
these text messages that we just now discussed and
just ask you to look over them and if -- I don't
know how to do this, but if you could -- any message
there that you interpret as being facts of
representing himself as a lawyer --

THE COURT: Okay. Let the record

reflect here, so we know what we're looking at,

 

Case 3:24rGv008$ée Dagment 11-2 Filed 04/21/21 Page 89 of 134 PagelD #: 920

199

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

we're talking about the text messages between
Mr. Herrera and Mr. Allman.
MR. COPAS: I'm sorry, Your Honor. I
should have --
THE COURT: That's okay. I wanted to
be sure for the record so I can understand it too.
Now, the question was is there any
evidence in these text messages that she has been
shown where Mr. Allman holds himself out or
represents himself as an attorney; is that correct?
MR. COPAS: Correct. Yes, Your Honor.
THE COURT: Okay.
BY MR. COPAS:
Q. Let me further add there, Ms. Gray, that
the reason I show those to you is I thought your
testimony earlier -- I may have been wrong -- that
the text messages show him practicing law or -- I
don't want to use that -- well, maybe I can use that
term, “practicing law." But, anyway, if you could
just -- having looked at those text messages, if you
could just give me the dates of those messages that
you used to make that determination.
THE COURT: Well, first of all, let's
kind of lay a foundation here. What period of time

are we talking about here, Mr. Copas, and how many

 

Case S:21-Cv 0026; Document 11-2 Filed 04/21/21 Page 90 of 134 PagelD #: 921

200

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

text messages are there?

MR. COPAS: Well, let me make one

other -- further question.

BY MR. COPAS:

Q. You made a comment that you looked at text
messages for Mr. Herrera to determine that in these
communications that he was practicing law -- acting
as a lawyer. Those text messages I just now handed
to you, are those the same ones that you testified
to earlier or are they not? That's my question.

A. Yes, these are the same text messages.

THE WITNESS: And I'm not sure
specifically, Your Honor, how many messages there
are, but there are six pages of screenshots.

THE COURT: Okay. Thank you.

BY MR. COPAS:

Q. And if you could just peruse those messages
and give us the earliest date on those messages and
the latest date, the earliest and the latest as far
as the time frame.

A. The earliest date on the first page is
August 20th of 2019. And then the last one, it does
not have a year date, but from my recollection --
from what I believe, this is January 2ist of 2020 on

the last message.

 

Case 3:247gv 0086 Dagment 11-2 Filed 04/21/21 Page 91 of 134 PagelD #: 922

201

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Q. And then could you indicate to us which of
those messages that you interpreted as being holding
yourself as a lawyer?

A. I will just read some of them. T'm not
sure -- that would be the -- up to the Court to
decide if he was representing himself as a lawyer,
but from what I believe, and myself and the district
attorney's office believe, the first message here
Mr. Herrera -- this is sometime, I guess, dating
prior to August 20, 2019. Mr. Herrera states, “How
are you, my brother? How are we looking today on my
case?"

Mr. Allman replies, "I'm good. I've been
through the whole file. Gonna run by the clerk's
office Monday and Tuesday. I found everything I was
looking for except time records. Let's talk Monday.
Today gas -- or, I'm assuming has -- gotten away
from me."

THE COURT: Are you saying, Mr. Copas,
that that does not prove that he's holding himself
out as a lawyer? What are you saying?

MR. COPAS: Well, I just -- I mean,
Your Honor, I guess I could -- I won't go any
further than that.

THE COURT: Okay. I mean, gee whiz.

 

Case 3:21 -Gvi0Q264. Document 11-2 Filed 04/21/21 Page 92 of 134 PagelD #: 923

202

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

MR. COPAS: But the part that -- well,
I guess what I'm trying to say, Your Honor, is that
there's nothing in those tapes about any -- she's
already testified there was no money paid or no
promise to pay money, and I'm just trying to --

THE COURT: I Know, but that might be
some kind of Black's dictionary definition of lawyer
and practicing law and holding yourself out to be an
attorney, but this is a criminal statute, and it's
clearly defined.

MR. COPAS: Well, I just -- in the
same section of the code I was referring to another
statement --

THE COURT: Go ahead. Ask any
question you want to.

MR. COPAS: No. I think we've gone
far enough, Your Honor.

THE COURT: Okay.

MR. COPAS: I don't mean to --

THE COURT: No. That's fine. I just
couldn't follow the line of questioning that you
were going through here.

BY MR. COPAS:
Q. But that's -- I mean, in essence what you

just stated was pretty much the character of the

 

Case 3:24rgv0029é- Dagument 11-2 Filed 04/21/21 Page 93 of 134 PagelD #: 924

203

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

after his suspension.

 

text messages that held himself out as an attorney
when he made those representations?
A. Yes. And he later states that he will help

him draft an appeal.

 

Q. Okay. I guess -- I don't know how this

fits, but, anyway, did Mr. Allman draft an appeal?
a

A. Not that a m aware of.

Q. Okay. And I guess” the same question I

oe i

asked about Mr. Herrera I guess I must ask you for

Ms. Garrett. Ts” there ‘any evidence -- other than

her tape when she asked him are you still my Tawyer,

was there any “evidence that he was rendering any

service to her in that tape? LT guess you have that

tape, do you not?

A. I do, and you should as well.

Q. “Okay. But was there -- is there anything

AAAS A wee SASL LV PPI) FORE
in that tape to show that Ms. Garrett paid him any

 

ee — te

money or fad -- _there was “any promise that he should

be paid ‘for any — kind of services?

£

A. Yes. She had paid him a $4500 retainer
cee. ne a

Q. While he was suspended?

A. No. “This was prior to his Suspension, but

he continued to _represent himself as her _ lawyer

 

Case 3:21-¢v;00267, oPogagient 11-2 Filed 04/21/21 Page 94 of 134 PagelD #: 925

204

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

bo

Q. Okay.

Se

A. And I will also add that this was after the

neta nen itn pnt enna tt an

30-day time period that Russ Willis had explained

 

 

 

 

ne nn a et NN

should not have been talking to Ms. Garrett at all

 

at that Point.

 

MR. COPAS: Your Honor, I don't think
I have any further questions.

THE COURT: Okay. General, anything
else?

GENERAL DEAN: No, sir.

THE COURT: Okay.

MR. COPAS: I'11 add this --

THE COURT: Do you want to make that
an exhibit?

MR. COPAS: Yes, Your Honor.

THE COURT: All right. Hold on.
Let's see. That will be 12.

(Exhibit 12 received into evidence.)

THE COURT: You may be seated. Thank
you, Special Agent Gray.

General, anything else?

GENERAL DEAN: No further proof, Your
Honor.

THE COURT: Okay.

 

Case 3:24rgv0026ée Doeaiment 11-2 Filed 04/21/21 Page 95 of 134 PagelD #: 926

205

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

295

 

 

MR. COPAS: Your Honor, I have two
exhibits that my client would --

THE COURT: Sure. Sure. Do you want
to just stand up and tell me what they are for the
record there?

MR. COPAS: Your Honor, the --

THE COURT: Go to the microphone.
General --~ show the General first what they are, and
then go to the microphone.

(Mr. Copas confers with General Dean.)

MR. COPAS: Although I'm -- well, of
course, this was not -- these cases have been
dismissed and the other case is not in this record.
So I would like to --

THE COURT: So what is that document

that you're presenting? Could you just --

MR. COPAS: This is an order -- I'm
sorry, Your Honor. This is an order that the Court
entered that -- pursuant to the announcement that we

made back on June 14, 2019, in the other case that
there was four of those retainer cases that were
going to be dismissed.

THE COURT: Okay.

MR. COPAS: And --

THE COURT: But we've still got 200 --

 

Case 3:21-¢v;00267, .pogament 11-2 Filed 04/21/21 Page 96 of 134 PagelD # 927

206

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

22 pending.

MR. COPAS: I know, Your Honor.

THE COURT: Okay.

MR. COPAS: And this is the Secretary
of State information for a company called Human
Resource and Labor Consultants that Mr. Allman has
been operating since he's been suspended or
whatever.

THE COURT: Okay. The dismissal
letter will be 13, and the document showing his
employment will be 14.

MR. COPAS: Well, it's a dismissal
order. I'm sorry.

THE COURT: Yes, sir. Dismissal
order.

(Exhibit 13 received into evidence. )

(Exhibit 14 received into evidence, )

THE COURT: Let me look at this.
Okay. We've made these Exhibits 13 and 14.

Any other proof you want to offer,
Mr. Copas?

MR. COPAS: No, Your Honor.

THE COURT: Let me tell you where we
are now. I'm going to ask you some questions as

attorneys, as officers of the Court. Instead of

 

Case 3:24dr¢ve00R$¢e ,Dagument 11-2 Filed 04/21/21 Page 97 of 134 PagelD #: 928

207

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

having to put on testimony regarding certain aspects
of 40-11-118, I'm just going to ask you, and that's
the way we've done this, and if you don't want to
respond, fine, but the answers here should be pretty
easy.

The first thing we look at in
40-11-118, the defendant's length of residence in
the community. Is that lifetime?

MR. COPAS: Yes, Your Honor.

THE COURT: I mean, that's what we're
looking at here. These are the type of questions.

Now, defendant's employment status and
history and financial condition. Mr. Copas?

MR. COPAS: Well, his employment
condition is he's doing some consultant work to
different -- I think he's got four different
companies that he's doing employee handbooks for and
helping human resources for those companies and
their employment protocol.

THE COURT: Okay. Do we have any
finance information on how much he's made?

MR. COPAS: No, Your Honor. He just
got -- I know -- well, let me say this, Your Honor.
He has paid -- he has paid for my services on our

agreement, but the money came dripping out of a

 

Case 3:21, Cv-0026 4. cogent 11-2 Filed 04/21/21 Page 98 of 134 PagelD #: 929

208

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

faucet and not in a stream, and I know that his
financial condition is fairly tight.

THE COURT: Okay. That's good enough.

GENERAL DEAN: Judge, on -- as far as
Factor Number 2, financial condition and employment
status, the State would just emphasize that the law
firm that he ran was -- had to go into receivership.
We've discussed the funds that have been collected
by the chancery court are not his money. They are a
fund that will be paid to whichever claimants have
their hand out first, I suppose, between the $1.1
million of people on the disbarment orders and the
money owed to the Board of Professional
Responsibility to the receiver himself, Dennis
Powers.

So there was no money from the firm
that has been shown to have been provided to the
receiver. The money that's there is spoken for many
times over, and Mr. Allman ran his business into
receivership, and we think that factors into his
financial condition and his employment status.

MR. COPAS: Your Honor, could I add
something?

THE COURT: Yes, sir.

MR. COPAS: I don't know where this

 

Case 3:24,6V-80266— Doegment 11-2 Filed 04/21/21 Page 99 of 134 PagelD #: 369

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

fits in the scheme of things but the -- but in these
cases that other attorneys have picked up and they
have turned to Mr. Allman for information and

advice -- and just from my own personal experience,
Your Honor, I don't do that much employment work and
when it gets -- when I get in the federal court
system and I'm going to try to track down what the
cases are doing as far as settlement negotiations, I
do review the records of the court and I do come
across cases with Mr. Allman as attorney. In fact,
that's the only time I heard the name, and he -- and
I have myself looked into his files, whatever he is
doing in those cases, for advice for what I'm doing.
So I guess you might say, Your Honor, he is helping
these clients that he no longer has indirectly by

trying to assist the attorneys handling the cases at

the time.

THE COURT: Okay. All right. Third,
easy, family ties and relationships. I think he's
married. How many children?

MR. COPAS: Two, Your Honor, and I
believe the statements that were submitted, both of
those daughters have submitted --

THE COURT: Yeah. And let the record

reflect I want to tell you-all I've read every

 

Case 8:21 ev-0026 7, Document 11-2 Filed 04/21/21 Page 100 of 134 PagelD #: 931

210

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

letter that you've submitted. I read them last
night.

Married two times, two children. How
long has he been married?

MR. COPAS: Six years, Your Honor.

THE COURT: Okay. Any other
marriages?

MR. COPAS: One prior marriage.

THE COURT: Okay. Are the two
children products of this marriage or the prior
marriage?

MR. COPAS: Both children are the
prior marriage.

THE COURT: Okay. Very good.

Okay. This is left for argument here,
reputation.

I've heard your argument about
reputation.

I know your argument, General.
Character.

One thing I want to look at, mental
condition. Any medical -- any psychological
disorders, mental health disorders?

MR. COPAS: He is under prescribed

medication for anxiety.

 

Case 3:215¢y-Q0287-eDaaxnent 11-2 Filed 04/21/21 Page 101 of 134 PagelD #: 932

211

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

295

 

 

THE COURT: Okay. Any prior drug or
alcohol usage or abuse?

MR. COPAS: No, Your Honor.

THE COURT: Okay. General, I assume
he has no prior criminal record.

GENERAL DEAN: I'm aware of none, Your
Honor.

THE COURT: Okay. And there are no
records of flight or failure to appear or anything
of that nature; correct?

GENERAL DEAN: That is correct.

THE COURT: All right. Again, 7
addresses the prior record. Let me see.

MR. COPAS: Could I make a comment on
that too?

THE COURT: Yes, sir, by all means.

MR. COPAS: In the transcripts of
proceedings for the receivership, it does show that
Mr. Allman appeared pro se, did not get an attorney,
and did not oppose anything that was done in that
regard and tried to cooperate.

THE COURT: Okay. And I know the
arguments here, but I'd like just to hear a little
bit, don't need to go into totaliy -- the General

has spent pretty much all day going into this

 

Case 3:21 cv-0026 0 . Document 11-2 Filed 04/21/21 Page 102 of 134 PagelD #: 933
Lori C. Bice, L

212

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

29

 

 

particular factor, and it appears to be strong at
this point, nature of the offenses, apparent
probability of conviction, and likely sentence.

General, these are D felonies, C
felonies, and aB felony; is that correct?

GENERAL DEAN: Yes, sir. I believe
there's two Bs. The Dycus case was 109,000. The
Denney estate was 119-. Then we have two Cs, Floyd
Sutton and Rose Ponce. And then we have a
collection of Ds and Es, and I think even a
misdemeanor in there somewhere.

THE COURT: Okay. General, do you
want to comment? I'm interested in what you're
thinking about this. I know what Mr. Willis said
yesterday and I know what Mr. Copas was emphasizing,
but we're talking massive issues here -- and I want
you to address this too, Mr. Copas -- how in the
world can somebody with the character of Mr. Allman
let all of this slide and not take care of any of
these clients and actually lie to them? General?

GENERAL DEAN: Judge, I'm not sure
what to tell you. I usually don't spend a jot of
time on the probability of conviction when we have
these sort of hearings, but the theft by Mr. Allman

is so naked. You've got his own -- the main witness

 

Case 3:21 5¢y-@0267,~eDqqanent 11-2 Filed 04/21/21 Page 103 of 134 PagelD #: 934

213

 

 
10

114

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

against Mr. Allman is his own bank records, and his
own bank records show that this money would come in,
these large sums of money, and it would just be gone
within weeks. Sometime it would take more than a
month for the big figures.

I remind the Court that there is --
the Court, Your Honor, has heard from Cathy Brown.
That is the victim in the Davidson County case --

THE COURT: $230,000.

GENERAL DEAN: $230,000 theft from
trust money is pending in Davidson County as well
separate from all of these offenses.

The number of counts is extreme. The
number of victims are quite numerous, although we
only have a fraction of the number that Mr. Willis
had to deal with with the Board. We have focussed
on the -- to us what appears to be very
straightforward theft of trust monies for purposes
of demonstrating probability of conviction.
Certainly we Know that the whole full trial will be
more appropriate to determine, you know, whether a
crime has occurred, but for purposes of
demonstrating probability we focussed on the trust
accounts because they are so aptly demonstrated by

his bank records and because they seem to match up

 

Case 3:21; G¥-0026 8; Bocypent 11-2 Filed 04/21/21 Page 104 of 134 PagelD #: 935

214

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

with the experience of Mr. Herrera which is the

newest of these trust counts. That would be our

fifth trust account theft here in Sumner County.
We also thought it was important to

Ms. Kelley and Ms. Smelser, having paid him

retain- -- they're so-called retainer cases, not
trust cases. We're talking about Ms. Kelley is
counts 20 and 21 of Case 548. Ms. Smelser is count

22 and 23. Both of those dates of offense are in
November, months after he's suspended, and both
involve them paying him retainer fees. So you talk
about holding yourself out as an attorney, here we
are after the suspension order and these ladies are
both paying him at his request retainer fees of, I
think, 4500 in one and 2500 in another.

THE COURT: And, General, correct me
if I'm wrong -- and, Mr. Copas, you can address this
in your argument here -- he was held in contempt in
the Board of Professional Responsibility
litigation --

GENERAL DEAN: For those same --

THE COURT: -- for those particular
counts; is that correct?

GENERAL DEAN: That is correct.

THE COURT: So we've got additional

 

Case 3:215¢y-@026iceD@G@ament 11-2 Filed 04/21/21 Page 105 of 134 PagelD #36

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

proof other than documents or testimony there.

Go ahead.

GENERAL DEAN: So, Judge, we -- I
mean, our position is this is a massive fraud
perpetrated on dozens and dozens of people all over
Middle Tennessee, and we have this group here
represented by -- in our particular criminal counts
that involves not just taking retainer fees and not
-- allegedly not doing the work, but we're talking
about taking retainer fees after being suspended.
We're talking about dealing with Mr. Herrera, saying
we're going to get things done, we're going to take
care of things, and I've been reviewing the file,
continuing to hold himself as an attorney not only
after being suspended, not only after being
disbarred, not only after being indicted for these
same sort of offenses. The State's position is
nothing will stop Mr. Allman except incarceration,
we believe. That is why we filed the motion to
revoke his bond.

THE COURT: Okay. And we'll get to
this later, General, when I hear your argument.
Basically the State's argument is he's a danger to
society?

GENERAL DEAN: Yes.

 

Case 3:21; Gy-00268, fgocuapent 11-2 Filed 04/21/21 Page 106 of 134 PagelD #: 937

216

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:21 cv-0026 8, Bocument 11-2 Filed 04/21/21 Page 107 of 134 PagelD #: 938

 

 

retainer cases and about the practice of law issue.
Those two legal concepts, I think, are -- can be --
there's probability -- I mean, I believe I can
somehow obtain some positive results for my client
on those two issues. However, there's more --
there's so much in the basket, Your Honor, that the
probability of half of them not going down may be
high and the probability of the other half may not
be.

So I -- frankly, Your Honor, the way
that I have worked all the cases I've handled, civil
and criminal, whatever's been -- is try to discuss
the goal of my client, what is that goal, and not
get tied up in procedure but try to achieve that,
whatever it may be.

I have tendered the house arrest
situation, knowing the likelihood that has -- some
control has got to come down based on what the
State's trying to show. And, frankly, the house
arrest situation is -- maybe is selfish on my part.
I mean, that's -- I have a strong interest for that,
not so much for my client but just for me getting
through all this situation through -- come August.
And when I suggested that, I also was agreeable to

the strongest restrictions that the Court could

 

218

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:2feew-@0267ceDootrnent 11-2 Filed 04/21/21 Page 108 of 134 PagelD #

 

 

THE COURT: Okay.

GENERAL DEAN: We believe that every
authority that has attempted to get him to stop has
been totally ineffective. Mr. Allman is going to do
what he wants. That has been demonstrated. It
doesn't matter what the Board says. It doesn't
matter what the Supreme Court says. There's no
reason to think it matters what you or I might say,
Judge. It didn't matter that he was on bond when he
was covering up for his theft with Mr. Herrera and
making these statements about helping with appeals
and such. We believe he's caused an extraordinary
amount of damage to a lot of people and that that
damage is going to continue with who knows else as
long as he is walking around.

THE COURT: Thank you, General.

All right. Mr. Copas, I'm interested
in, getting back to the nature of the question, the
apparent probability of conviction and likely
sentence. That's what I'm asking you to address.
I'll ask for your argument later here.

MR. COPAS: Well, Your Honor, based on
the facts before the Court now, I mean, the
probability, I'd have to say, is pretty strong. The

-- and I still take the strong view about the

 

: 939
217

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

impose on that house arrest. The only thing I would
have on it, I've just got to have access to my
client in order to get this -- prepared for this
case.

And another thing, Your Honor, the --
and, you know, I have been in contact with the State
about any kind of offer or whatever, and I'm trying
to explore all avenues, and I'm going to need some
-- I'm going to need some time to reach that, and
the house arrest situation would really enhance that
opportunity, but anyway. I just -- that's about all
I've got to say, Your Honor. I don't --

THE COURT: Okay. Thank you. I
appreciate it.

What I'm going to do is we're going to
break here for an hour, come back at 2:05, 2:10.
I'll] hear your arguments on the law and then I'11
rule. I want to go through some of these documents
that have just been submitted, especially the text
messages. Anything else?

MR. COPAS: Your Honor, we'd like to
ask to go into the conference room, but he's got to
have a mask and gloves. So I don't Know what to do.

THE COURT: We can't do that unless he

wears a mask and he didn't do it.

 

Case 3:Al€yv-0026iceDagrRment 11-2 Filed 04/21/21 Page 109 of 134 PagelD #°

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

MR. ALLMAN: I mean, I'll wear a mask.
I don't mind.

THE COURT: Well, I mean, we did that
once before. What do we need to talk about?

MR. ALLMAN: I never got a mask or
gloves.

THE COURT: That's not what I've been
told.

COURT OFFICER: Mr. Copas was supposed
to have a mask and gloves on while he was in there,
not Mr. Allman.

THE COURT: Okay. Was he given a mask
and gloves?

COURT OFFICER: He was --

MR. COPAS: No, Your Honor, he wasn't
given one but, I mean, I'11 make sure --

COURT OFFICER: Not Mr. Allman.

Mr. Copas is supposed to wear --

MR. COPAS: Right.

COURT OFFICER: Were you given
anything this morning?

MR. ALLMAN: No, sir.

COURT OFFICER: Not you, Mr. Allman.
Mr. Copas, were you given a mask to wear?

MR. COPAS: Well, yeah. I put the

 

Case 3:217qv-0926 8, Rocympent 11-2 Filed 04/21/21 Page 110 of 134 PagelD #: 941

220

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

gloves on and had --

THE COURT: You had it on?

MR. COPAS: Yes, Your Honor.

THE COURT: Well, did you give me the
wrong information?

COURT OFFICER: I didn't give any
information. All I know is that Mr. Allman doesn't
have to wear it and Mr. Copas does.

THE COURT: Okay.

MR. COPAS: Okay. I don't know what
the rule is, but I --

THE COURT: Okay. Okay. How long do
you need to meet?

MR. COPAS: I don't know, Your Honor.

I just

THE COURT: Okay. You can meet back
here in this room. Conditions must be followed, and
we'll come back at 2:05 to hear your arguments on
Burgins and 40-11-1118.

GENERAL DEAN: Judge, just to kind of
bring some focus because we have introduced a lot of
paperwork for the Court, I introduced the whole CPA
report because I felt weird about giving parts of a
report and, you know, people could say, well, you're

-- you know, you're not showing the whole thing. So

 

Case 3:44n¢v-80246iGe DoeRMent 11-2 Filed 04/21/21 Page 111 of 134 PagelD 734°

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

I introduced the whole thing, but it is in the very
end that it talks about -- the end of the report,
page 31 and further, that summaries the Rose Ponce
and Kelley and the ones that --

THE COURT: I'm familiar, General.
T've looked over that.

GENERAL DEAN: Okay. I didn't want
you to spend a lot of time on the first part.

THE COURT: No. I thank you. Thank

you.
We will be in recess.
(Recess taken.)
THE COURT: Thank you for patience and
waiting. We talk to the Supreme Court two times a

week about the status of the pandemic and how it
affects the operation of the courts. We had over
150 trial judges on a conference call, and it's
major and everybody seems to be doing what needs to
be done, and we're just wading through it the best

that we can.

So what I'm ready to do now -- and,
again, thank you for your patience -- I want to hear
your arguments. We've got a motion to reduce the

bond and then we've got a Burgins motion.

I'l] let you have two arguments,

 

Case 3:21)Gy-0926 §, Rocyment 11-2 Filed 04/21/21 Page 112 of 134 PagelD #: 943

or
222

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

29

 

 

Mr. Copas. You may go first.

MR. COPAS: I guess on the motion to
revoke bond, Your Honor, again, I think we're right
where I anticipated -- I hoped we would be at, and
that's where the Court's going to have to -- where
the Court has pretty much opened -- the Supreme
Court has opened the door and given the trial judge
all the discretion that it wants and wants to
exercise to try to come out on how to handle, under
that particular statute, a situation to where you
have, quote, preponderance of the evidence showing

commission of an offense while out on bond.

The -- I guess -- I made a comment
and, to me, it's not so much for my client. It's
looking out for myself in a way because I -- I mean,
I've got -- I'm the one carrying the load on this

thing as far as bringing it to trial in August.

And I guess a good analogy to use
possibly -- I don't know, but it seems like when
you've been practicing 40 years, you've got a story
about everything. But I did have a case once to
where it involved a lot of work and discovery, and I
became a material witness in the case and I had to
step out of it. Anyway, Lew Conner, he took my

place and I never will forget being in his office,

 

Case 3:247ev-0026i6e Document 11-2 Filed 04/21/21 Page 113 of 134 PagelD eat

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

him sitting at the head of the table and me next to
him and he had some attorneys there across from him,
and he told each attorney you take this box, you
take that box. And I'm a sole practitioner, and I'm
going to be faced with a whole bunch of boxes.

THE COURT: Would you excuse me just a
minute? I need to sign this order for our drug
court. She's been waiting on me a couple of days.

Go ahead, Mr. Copas.

MR. COPAS: And you might say I don't
have a -- I don't have an office staff -- well, they
sold the building I was in downtown. Frankly, Your
Honor, I've been working out of my house since that
time, so -- but I -- of course, I do have access to
different lawyers', whatever, facilities, but

I mean, the Court's got to impose some
kind of -- some kind of restriction upon the
situation based on its discretion in this. And,
again, I keep going back to the house arrest, and
that -- and I'm trying to weigh in my mind, a house
arrest, I mean, how can it benefit everybody to some
extent? How can it benefit the whole system? And
it -- in essence it's giving him incarceration to
where I've got access to my client in a 24/7

situation and access to his records and -- which I

 

Case 3:21 Gy-0926 §, Rocympent 11-2 Filed 04/21/21 Page 114 of 134 PagelD #: 945

224

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

hope to get possession of pretty quick -- and trying
to reconstruct on some of these cases the issues
that's going to come up at trial.

And as any trial attorney knows, you
know, there are -- you look -- you come up with 200
different issues that you've got to look at, but you
don't know which of those 200 is going to be at the
trial. You've got to be prepared for all of them.

The -- and I see no reason why -- of
course, the house arrest, there would be a monitor
put on Mr. Allman to where he could not leave the
house without it being notified [sic] by somebody
very quickly. And his restrictions on that
connecting to the outside world whatsoever, if
there's any way to monitor that, I am open for the
Court for that to be done.

And then there's -- he does have -- I
mean, I've noticed in my visits to the house or
whatever, been around, he does have a young daughter
that is going through some very emotional
experiences right now and that emotional support for
her would be there if he was under house arrest.

Anything I can do to make the house
arrest work I will, and I have -- I mean, there is a

history in this county where a judge just gave me a

 

Case 3:aknev-6026ice Doworment 11-2 Filed 04/21/21 Page 115 of 134 PagelD #920

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

furlough order to take a prisoner out here and take
him to rehab in Pittsburg. So, I mean, I've been
trusted with a prisoner situation before, and
anything I can do in this situation I'11 likewise be
diligent in doing that also.

On the motion deal, we've got a
$2,500,000 bail. Your Honor, to me, it's just
excessive on its face, which, you know, if we
address that, then we're going to -- there's going
to be a bail set in answer to that, but what I want
to do is I want to do all we can to get this thing
moving to be over with for the benefit of the public
and the courts and everybody. I guess that's where
I'm at, Your Honor. That's

THE COURT: Okay. You'll get another
argument here.

General, Burgins, and it looks like --

You can correct me if I'm wrong,

Mr. Copas, you're not really arguing that there's
not a preponderance of evidence that -- there is a
preponderance of the evidence that the defendant has
been charged with a crime. Your argument kind of
rests on a result from that finding of house arrest,
if I understand you correctly.

MR. COPAS: Your Honor, it goes to the

 

Case 3:21,Gy-0Q26 8; Qaocpepent 11-2 Filed 04/21/21 Page 116 of 134 PagelD #: 947

226

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

bottom of that opinion to where the Court there at
the end says that the Court can then --

THE COURT: Right. I understand.

MR. COPAS: -- do anything it really
wants to do, so

THE COURT: Okay. General Dean,
Burgins, plus please comment on house arrest.

GENERAL DEAN: The State opposes house
arrest. Mr. Allman can do quite a bit of damage,
even if we were to assume that he would obey the
terms of house arrest, by getting on the phone,
continuing to cover up for past crimes as he did
with Mr. Herrera and commit new crimes as he did
with Mr. Herrera. So the State opposes any sort of
release.

We believe it's clear that he
committed a crime while on bail. He had stolen from
Mr. Herrera beginning back on the day he decided to
write himself a $54,000 check the day he received
Mr. Herrera's money, and he really continued that
theft on by lying to Mr. Herrera to continually
cover up for that theft as we have mentioned in the
indictment in count 2 of the new case against
Mr. Allman.

I would point out as far as committing

 

Case 3:abicv-0026ie DaORMent 11-2 Filed 04/21/21 Page 117 of 134 PagelD #5948

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

crimes while on bond, we didn't charge him with the
statute that says he practiced law. We charged him
with the statute that he falsely held himself out to
be a lawyer, 23-3-108.

And when I think about that statute
and his actions and conversations with Mr. Herrera
that have been testified to and selected text
messages provided to the Court, I remember Russ
Willis’ conversation about even during the time of
the suspension, much less disbarment, but the
suspension order, you're not even supposed to go
into your law office. You are supposed to take
every action to make sure there's no confusion with
anyone that you're an attorney.

And Mr. Allman has absolutely and
completely failed to obey those restrictions which
dovetails what we're saying is that he cannot be
trusted to not prey upon other members of the
public. He cannot be trusted to do anything that
doesn't suit him. We don't Know that there's any
reason to suspect that he will come to court if it
doesn't suit him to come to court, because
restrictions previously imposed on him have failed
to keep his actions within the straight and narrow.

He has been charged with an offense.

 

Case 3:21;¢¥-0Q268; dgocuspent 11-2 Filed 04/21/21 Page 118 of 134 PagelD #: 949

228

 
 

14

15

16

17

18

19

20

21

22

23

24

25

 

 

It was committed during his release. He's engaged
in this conduct with Mr. Herrera and with conduct in
front of this Court. The Court is aware of how many
different attorneys we've had parade through here.

I think he had four when he was dealing with the
Board. We've had one of those same attorneys here
and three others, John Pellegrin; Alex Little, who
was also one of the members in front of the Board;
David Raybin in Nashville and I think briefly here;
and then now we've got Mr. Copas. The age of the
case sort of speaks for the fact that it's been
really hard to get it up and tried. We have not had
a smooth road.

So the State has some concerns mainly
about the fact that a new offense has been committed
while on bond for these major felony, numerous
charges, but we've also had trouble just orderly and
expeditiously progressing to trial, and we think
that factors in as well.

THE COURT: Thank you, General.

All right. Mr. Copas, you may finish
here.

MR. COPAS: Your Honor, we're going to
have a trial in July in Nashville. We've got one

here in August, and what we're looking at now is a

 

Case 3:4hbiev-00486e Docament 11-2 Filed 04/21/21 Page 119 of 134 PagelD #920

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

90-day window. We're looking at a 90-day window,
and the risk to the public in this 90-day window, to
me, is not great enough in this 90-day window to
outweigh the benefit of having the house arrest at
this time based on the nature of this case and the
fact that we've got -- we've got -- all the gears
are running hard right now to try this case in
August.

And the Nashville case, it's going to
be tried in July, and the outcome from that case may
make the point of house arrest moot. I don't know.
But, again, we're looking at a very small window
here, Your Honor, and that's -- I think that needs
to be weighed heavily. Thank you, Your Honor.

THE COURT: All right. I want to
thank the attorneys for your professionalism, the
way you presented your proof, and how you've handled
this whole hearing for two days. I didn't know much
of anything about this case and I've learned pretty
much the last couple of days. I've never seen
anything like it.

And let me temper my comments here.

I'm making my rulings and statements according to
the evidence that I've heard the last couple of

days. I'm not making any final judgment. I'm

 

Case 3:214@¢ 9026 8i degcuorent 11-2 Filed 04/21/21 Page 120 of 134 PagelD #: 2330

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

called upon to rule on a motion to reduce bond. I'm
called upon to rule on a motion to revoke the bond.
And to that extent we have had a lot of evidence
introduced, and my comments are a reflection on the
evidence that has been presented to me up to this
time and point in this particular case, I know
there's more to come, more to hear, but I am limited
to what I've heard up to this point along with the
legal issues.

We'll start with the statute in the
motion to reduce -- in the motion to revoke the bond
and the motion to reduce the bond. We will take
them altogether because a lot of the issues are the
same. But on the Burgins issue, as I said
yesterday, 40-11-141, it authorizes the trial judge
to hold a defendant without bail pending trial,
without release if the defendant violates a
condition of the release or is charged -- and
"charged" is the key word there in the statute --
charged with an offense committed during the
defendant's release.

Now, Burgins says if the trial court
finds that the State has shown by a preponderance of
the evidence that the defendant has violated a

condition of the release and committed a criminal

 

Case 3:abev-0026ie6« DacRment 11-2 Filed 04/21/21 Page 121 of 134 PagelD 992

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

offense while on bond, the trial judge may either
revoke bail and hold the defendant until trial to
continue bail -- or continue bail with a possibility
of additional conditions or an increased bond
amount.

The first thing I want to comment on
is the proof that I have heard today about the crime
that was committed while the defendant was on bail.
And in this particular matter the evidence I've
heard is overwhelming. We've heard from the
defendant [sic] by phone in Florida, Mr. Herrera.
We went through his history, and it sounds like a
lot of what's gone on with these 30, 29, 28 cases
that we have pending in this court. We have pending
three counts of theft over a thousand dollars, 12
counts of theft over 2500, two counts of theft over
$60,000, two counts of theft over $10,000, seven
counts of falsely representing himself as a lawyer,
one count of impersonating a licensed professional,
and one count of practicing without a license. And
then we've got another C felony with Mr. Herrera and

another issue about holding himself out as a lawyer.

Now, same MO. The victim was going
through a divorce. He retained Mr. Allman. I don't
know where -- anywhere here, according to his

 

Case 3:21,¢4-9026 6; Qocpepent 11-2 Filed 04/21/21 Page 122 of 134 PagelD #: 953

232

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

testimony, there was ever any comment or language
about a fee, and I know that's what an attorney
works for, but according to the testimony there was
none. He was satisfied with the results of the
divorce, and then the house got sold and he was to
get one half of the $120,000.

Now, it looks like from the proof
today that the defendant -- or excuse me, the
victim, there was an order to return this money to
the defendant [sic] when the divorce was final. We
heard the -- we've got a copy of that order, 2014.
The next day the defendant cashed this check and
placed it into his account and then he wrote a check
and put it in another account.

Mr. Herrera testified from 2014 until
2/5/20, six years, he had not received anything. He
began calling the defendant -- and I think it's
pretty credible that he was told by the defendant to
call or check on it when his daughter was about --
was past age 18. And on 5/20/19 was her graduation.
On 8/3/19 was her birthday, and he called two weeks
later to get the money, and from that period of time
on until he talked to Stephanie Boiano at the DA's
office he was under the impression, still after five

years, that he was going to get his money. He

 

Case 3:abe€v-0026ice Dawament 11-2 Filed 04/21/21 Page 123 of 134 PagelD #994

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

didn't know that it had already been taken care of.
Now, his credibility is borne out by
text messages I see that Mr. Allman is carrying out
a charade, a lie, and a fraud, and according to the
testimony of Mr. Herrera he didn't say he couldn't
practice law; he didn't say what his fee was; he
said he was working on it as if nothing was wrong.
Now, conclusion, you've got the check,
you've got the money trail, and all the evidence
from the bank. I find by a preponderance of the
evidence the testimony has shown that he committed a
theft and that he held himself out as an attorney.
Now, in considering that, I must
consider now whether the bond should be increased,
whether the bond should be left the same with
different conditions and so forth. And I look at
different factors that the Supreme Court has set out
and the Court wants me to look at 40-11-1118 in
considering what to do here, in considering danger
to the community, in considering the likelihood that
he will not show up for trial. Those are the two
concerns that we have.
Sometimes we focus only on whether or
not the defendant is going to show up, but case law,

statutory law shows that there's that second factor

 

Case 3:21;Gy-0926 8, Rocyment 11-2 Filed 04/21/21 Page 124 of 134 PagelD #: 955

Lor
234

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

here. You know, it's about that public out there,
the safety to the public, and one of the things I've
got to consider is 40-11-118, and we've gone through
those.

The first factor here, the defendant's
length of residence in community is good. He's been
here his life -- entire life. His employment status
history, financial condition, that's not good. Any
way you stretch it it's not good. His law firm went
through receivership. Claims against him from at
least 222 clients total $1.1 million. There's
evidence that he's having difficulty paying a
mortgage. There's evidence that one time he filed
bankruptcy, although that was dismissed. So the
Tinancial condition, employment status, not good,
not good,

Family ties and relationships, I
looked at all the letters. They are good. He is
married a second time, got two children from his
first marriage, and he's been married this time six
years, and that is fine.

I've got a concern with the next
condition, his reputation, his character, and his
mental condition. I think the overall reputation is

poor; character, poor.

 

Case 3:2bicv-002686e Docament 11-2 Filed 04/21/21 Page 125 of 134 PagelD #220

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Mental condition, I'm going to be
honest with you. That really bothers me. What in
the world is going on here from a man that had a
good practice, a good reputation, no issues,
suddenly in a period of time we've got a major
meltdown that affects all of Middle Tennessee where
his clients reside? Up to this point, I have had no
explanation as to what was going on.

I do not accept the premise from
Mr. Willis that things got out of hand. There is
too much here in the record putting off clients,
neglecting clients. Yes, that's ethical situations,
but then we move to lying to clients, shifting money
that the defendant is not entitled to, and at least
at this point in time we've got 222 claims,
$1.1 million, and that just doesn't happen by
accident. It doesn't. Mr. Allman is too sharp an
individual to fail accidently to this extent, and I
don't know what is going on with him mentally. I've
got a major concern there, and I don't have any
explanation, and we'll wait, I guess, to the trial,
but up to this point there is no excuse from what I
have seen from the evidence of anything. I
understand that we might have issue with some

retainers and I'll get to that in a minute, but the

 

Case 3:21)¢y-0026 §; Qocpppent 11-2 Filed 04/21/21 Page 126 of 134 PagelD #: 957

236

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

overall situation really disturbs me.

Prior criminal record and record of
appearance at court proceedings, good. Apparent
probability of conviction, strong.

Now, Mr. Copas talked about some of
the retainer claims, and I don't know what's going
to become of them. The same MO, same thing, it's, I
don't give a rip about these clients and I'm not
going to take care of them; I'm not going to answer
them; I'm going to lie to them; I'm going to put
them off. I'm going to be the same way with the
Board of Professional Responsibility. And he was
disbarred three times over the way that he conducted
business. Unbelievable. That is completely
unbelievable.

If you consider the strength of the
proof here, you go through all those retainer cases
and you wonder what's going on. How can you have,
what is it, 23, 20 people have this kind of an issue
with this defendant?

And then look what we've got in
addition to that. You've got these cases with theft
of funds. They're not retainer cases. Rosa Ponce,
$14,694. Floyd Kenneth Sutton, $16,433. Same

story, same plan, going to get my money. No, you're

 

Case 3:2bicv-00abi6e DaCcRment 11-2 Filed 04/21/21 Page 127 of 134 PagelD #958

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

not. Mr. Allman has taken it. Sorry. I'll put you
off, I'11 not answer you, and I'll just let things
fly.

Client estate funds. $108,077 of
Brenda Sue Ingram, no explanation. Estate of Jane
Ellen Denney, $106,403, no explanation.

And then the testimony we heard on the
motion to sever, that poor lady on that estate down
in Nashville, you cannot help but get emotional,

Mr. Allman, at $230,000 that was hers that you took.
No explanation. The proof is strong, very strong.
The likelihood of conviction in over 50 percent of

these cases is great.

Now, I don't know -- that's another
thing that bothers me about Mr. Allman. He seems
not to let anything affect him. He's every second

looking to correct his attorney or write things
down, or whatever, but I have not heard anything,
and I just don't know what's going on mentally
there.

Now, the case is strong, and in
considering the public safety here, you've got to
look at the fact that Ms. Cheryl Garrett said, are
you still my lawyer? Yes.

You've got to look -- here he is in

 

Case 3:21,¢y-)026 4; Qocpepent 11-2 Filed 04/21/21 Page 128 of 134 PagelD #: 959

238

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

2017. The TBI is serving search warrants. He's
been suspended for years. TBI called, talked to his
mother and wife, and he says, I'm unavailable. I'm
meeting with a client. There's a lot to what the
General says that nothing is going to stop him.
What's house arrest going to do to him if he's got a
phone?

Considering the safety of the public,
Russ Willis, unbelievable. JI don't know how the
Board of Professional Responsibility got it all
together. They did a very good job in going through
these cases and presenting these different petitions
and trying to protect the public from an attorney
that appeared to be out of control. Contempt,
receiverships, temporary suspension. Three
petitions, 208 claims; the fourth petition pending,
14; 222 claims. Now, some of these things were gone
through. Some were eliminated, but that's where we
stand right now,

And I don't care how you want to spin
this, you can't spin it. From the end of 2015 until
7/30/2018, there was this area where I don't know
what's going on with the practice of law with
Mr. Allman and his life. It affected state trial

courts, it affected federal courts and -- to the

 

Case 3:4bcv-0026iceDadORMent 11-2 Filed 04/21/21 Page 129 of 134 PagelD 5490

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

tune of $1.1 million. That does not include the
causes of actions that were destroyed, lost, or
other areas.

6/19/18, the first disbarment;
7/13/18, the second disbarment; 7/30/18, the third
disbarment, and yet we heard the testimony today
from Mr. Herrera. It doesn't appear that Mr. Allman
gives a rip about the rule of law, about discipline,
or about following orders that anybody wants to make
about his practice of law. And you want to see
behind the damage that is done, it's like Sherman
going through Georgia, destruction.

The complaints, the millions of
dollars, so bad that the Board had to file a
petition for receivership. Mr. Willis stated that
the numbers became so great they were overwhelming.
His response initially, promises about getting the
documents, I'm talking to my clients, all a
misunderstanding. And it's all about earning fees.
All I can say is what I've heard up to this point,
baloney.

We've got a situation where Mr. Allman
was so bold as to continue to practice law to where
with his dealings with Smelser and Kelley he was

held in contempt in the proceedings by the Board of

 

Case 3:211@¢)Q26 8; dagcuorent 11-2 Filed 04/21/21 Page 130 of 134 PagelD #: Oho

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

There is no excuse, no excuse.

And I've considered reducing the bond.
I've considered adjusting the bond. I have kept all
my options open through this hearing, but I can't
help but think in the short period of time and the
damage that's done and whether or not anybody will
ever recover, and the fact that he makes bond and he
goes out and continues indicates to me that Sherman
is still continuing through Georgia and destruction
is still going on while the defendant was out on
bond. I don't know what else we can do but put
somebody out on bond with restrictions, and to
violate the law and to be an attorney and to do this
intentionally goes straight to the heart of justice,
and it goes straight to the heart of safety of the
public from attorneys that might possibly be
criminals. We still have a way to go yet. But,
again, I'm only commenting and referring to the
proof I've heard to this point.

Mr. Allman, based on everything that I
have just said, based on the restrictions and the
law as Jjaid out by Burgins, I find that there is a
preponderance of the evidence that you've committed
two crimes, one while you were out on bond and the

other one was part of a fraud and cover up and

 

Case 3:21,6¥500269; —Poquigent 11-2 Filed 04/21/21 Page 131 of 134 PagelD #: 962

242

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Professional Conduct [sic], 10 days for each charge.
That didn't stop him. It didn't stop him one bit.
He's still going on, and before he was arrested
there's no telling what he was doing, but we do know
that he was still leading Mr. Herrera on, and
leading him to believe that his case was still
pending, that he still mattered, not Knowing that
Mr. Allman pocketed the money four or five years
ago. And there's no way any fee for what he did
would amount to the $59,000 that he took.

Now, we've got to protect the public
from many things. We've got to protect the public
right now from this virus. We've got to protect the
public right now from violent crimes and repeat
offenders. Every 50 minutes somebody is killed on a
highway by somebody driving under the influence,
killed in this country. There are all kinds of
dangers.

You look at the public. Do you
remember what was said in the Declaration of
Independence? Life and liberty and the pursuit of
happiness. Anybody that's been touched as a client
under these circumstances has been devastated and
the proof shows that while the defendant was on bond

he continued his deceptive practices and fraud.

 

Case 3:2H0c¥-@02B7ceDoctinent 11-2 Filed 04/21/21 Page 132 of 134 PagelD #: SPB

 
 

1 continuation of a crime that you committed some time
2 ago. You are a danger to the public if you are out.
3 Your bond is revoked, sir, and you will be held in

4 custody until this trial. That will be the order of
5 the Court.

6 Anything else that we need to take up?
7 GENERAL DEAN: No, sir.

8 THE COURT: We may be in recess.

9 (Proceedings concluded at 3:15 P.M.)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

29

 

 

 

Case 3:bartvOooBbee , Défument 11-2 Filed 04/21/21 Page 133 of 134 PagelD Spe

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

REPORTER'S CERTIFICATE

I, Lori C. Bice, Licensed Court Reporter
for the State of Tennessee, hereby certify that I
reported the foregoing proceedings at the time and
place set forth in the caption thereof, that the
proceedings were stenographically reported by me;
and that the foregoing proceedings constitute a true
and correct transcript of said proceedings to the
best of my ability.

I FURTHER CERTIFY that I am not related to
any of the parties named herein, nor their counsel,
and have no interest, financial or otherwise, in the
outcome or events of this action.

IN WITNESS WHEREOF, I have hereunto
affixed my official signature this 10th day of May,

2020.

LORI C. BICE, LCR
STATE OF TENNESSEE
LCR No. 036, Expires 6/30/2020

 

Case 3:21-¢¥00267, RecumENt 11-2 Filed 04/21/21 Page 134 of 134 PagelD #: 965
244

 
